Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 1 of 158




       EXHIBIT B
   Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 2 of 158




                                        Bruce C. Gage, M.D.
                                General and Forensic Psychiatry


                     SUPPLEMENTARY EVALUATION OF MENTAL HEALTH SERVICES

                                  East Mississippi Correctional Facility

                                  Report Submitted November 30, 2018



Introduction
This evaluation was completed by the undersigned at the request of Plaintiffs’ counsel in connection
with a law suit involving the East Mississippi Correctional Facility (EMCF), a Mississippi Department of
Corrections (MDOC) institution. My task was specifically to supplement my previous evaluation of
mental health services at EMCF.

The opinions rendered in this report are those of the undersigned alone and are rendered within a
reasonable medical probability and certainty. My opinions are based on my background, education,
training, clinical practice and other professional experience; my review of the materials; and my
knowledge of the relevant medical and scientific literature. I reserve the right to add to or otherwise
modify my opinions should additional data be made available to me.

Resource documents include, but are not limited to, National Commission on Correctional Health Care
standards and the American Psychiatric Association’s Correctional Guidelines. These resource
documents are not used as a measure of the standard of care for this report but to guide inquiry into
relevant topic areas to assess the array of services needed in a correctional mental health system. These
standards and guidelines are designed to help systems identify the functions, services, and policies
necessary to deliver adequate care. The standard here is a Constitutional one focused on a substantial
risk of serious harm.

I do not use the American Correctional Association standards as a guide; they are insufficiently
comprehensive with regard to mental health delivery. Their emphasis is much more on correctional
standards for custody rather than correctional health care.

In terms of methodology, it is important to make two comments. First, the data provided by MDOC
continues to be very limited in terms of aggregate and summary data. So I again utilized medical records
reviews, patient interviews, direct observation, and review of the documents that were provided, such
as incident reports and policies, as the foundation for my opinions.

Second, just as for my initial report, the medical record reviews and detailed patient interviews I
conducted were intentionally not random. It is essential that the most seriously ill patients are taken


                                                     1
   Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 3 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 2


care of as they represent the greatest risk; thus I emphasized interview and review of patients with
serious mental illness and repeated self-harm.

My qualifications are set forth fully in my curriculum vitae, which is attached to this report as Appendix
3. My qualifications are also set forth in my 2016 report. I am being compensated at the rate of $350 per
hour for my services.

Below is a listing of data used in addition to that previously cited in my reports. On the following page is
a table of contents organized by general topic areas and sub-topics. Clinical summaries of medical
records are provided in Appendix 2. Appendix 1 is a patient key matching names and MDOC numbers
with the de-identified data in the body of the report and the clinical summaries.

Database

    1. Visits to the infirmary, HU-1, HU-2, HU-3, HU-5, and ACU (camp support) in October 2018
    2. Individual and group interviews of inmates and patients at EMCF in October 2018, as well as
        discussions with custodial and health care staff
    3. Death reviews
    4. ACU admission log from 2/14/18 to 9/19/18
    5. Medical housing log from January 2018 to September 2018
    6. Sick call request log from January 2018 to September 2018
    7. MTC staffing plan for EMCF dated 5/31/12
    8. Centurion Policies and Procedures Manual, Clinical Guidelines, Prescribing Guidelines, Chronic
        Disease Management and Formularies; effective date 9/21/16, reviewed 5/15/18
    9. Centurion staffing spreadsheet, undated but including staffing data for 9/18
    10. Centurion audits of health services at EMCF from January 2017 to August 2018
    11. December 2017 MDOC Clinical Contract Compliance Review Report
    12. MDOC contract monitor reports from December 2017 to September 2018, including MTC
        responses to findings
    13. MDOC monthly staffing reports from January 2018 to September 2018
    14. Mental health log from 10/15/18
    15. Centurion staffing matrix from September 2018
    16. Extraordinary Occurrence Reports covering months in 2017-2018
    17. Medical records, reviewed and summarized in Appendix 2
    18. Use of Force reports covering months in 2017-2018
    19. Use of Force videos covering months in 2017-2018
    20. Custodial Records for inmates listed in Appendix 1
    21. Rule Violation Reports covering months in 2017-2018
    22. Administrative Remedy Program reports covering months in 2017-2018
    23. Provider Schedules for January 2018, March 2018, August 2018, and September 2018
    24. Mental Health Provider Schedules (undated)
    25. Housing Logbook for Unit 5 covering months in 2017-2018
    26. Housing Logbook for Unit 1 covering months in 2017-2018
    27. Housing Logbook for Unit 6 covering months in 2017-2018
    28. Housing Logbook for Unit 3 covering months in 2017-2018
    29. Housing Logbook for ACU covering months in 2017-2018
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 4 of 158
November 30, 2018                 Gage EMCF Supplemental Report                      Page 3


   30.   Segregation Logs and Records covering months in 2017-2018
   31.   Deposition Transcripts of EMCF and Centurion Staff
   32.   DOCKERY V. HALL - VOL. 32 (4.2.2018)
   33.   DOCKERY V. HALL - VOL. 34 (4.3.2018)
   34.   DOCKERY V. HALL - VOL. 37 (4.5.2018)
   35.   DOCKERY V. HALL - VOL. 6 (3.7.2018)
   36.   DOCKERY V. HALL - VOL. 7 (3.8.2018)
   37.   DOCKERY V. HALL - VOL. 13 (3.13.2018)
   38.   DOCKERY V. HALL - VOL. 14 (3.14.2018)
   39.   DOCKERY V. HALL - VOL. 15 (3.14.2018)
   40.   DOCKERY V. HALL - VOL. 21 (3.20.2018)
   41.   DOCKERY V. HALL - VOL. 22 (3.20.2018)
   42.   DOCKERY V. HALL - VOL. 23 (3.21.2018)
   43.   DOCKERY V. HALL - VOL. 24 (3.21.2018)
   44.   DOCKERY V. HALL - VOL. 31 (4.2.2018)
   45.   DOCKERY V. HALL - VOL. 34 (4.3.2018)
   46.   Inpatient Days Log covering months in 2017-2018
   47.   MDOC Monthly Report covering months in 2017-2018
   48.   Weekly Contract Monitor Report and Worksheet covering months in 2017-2018
   49.   Monthly Contract Monitor Worksheet covering months in 2017-2018
   50.   Mental Health Caseload covering months in 2017-2018
   51.   Centurion Staff List 2017-2018
   52.   Chronic Care Log covering months in 2017-2018
   53.   Classroom Schedule covering months in 2017-2018
   54.   Contract Monitor Report covering months in 2017-2018
   55.   Facility Schedule covering months in 2017-2018
   56.   HU2A Therapeutic Community Schedule covering months in 2017-2018
   57.   HU5 Schedule covering months in 2017-2018
   58.   MTC Programs and Class List covering months in 2017
   59.   Sick Call Log covering months in 2017-2018
   60.   Programs Listing covering months in 2017-2018
   61.   Staffing Report covering months in 2018
   62.   MDOC Monthly Reports covering months in 2018
   63.   SEC-PostTrial-007825-SEC-PostTrial-007915
   64.   Contract Monitor Reports covering months in 2018
   65.   CQI Reports covering months in 2018
   66.   Acute Care Unit - Admission and Discharge Log covering months in 2018
   67.   Medical Housing Logs covering months in 2018
   68.   Medical Sick Call Request Log covering months in 2018
   69.   McGinnis-Roth Report dated 02/24/2017
   70.   EMCF Policy and Procedures
   71.   Staffing Matrix covering months in 2017-2018
   72.   Staffing Plan
   73.   Acute Care Unit – Short-Term Treatment covering months in 2017-2018
   74.   Mortality and Morbidity Review Committee Findings
   75.   Acute Unit Schedule covering months in 2017-2018
   76.   CENT-POSTTRIAL-001805_Confidential Business Information.xlsx
   77.   CENT-POSTTRIAL-001809_Highly Confidential.xlsx
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 5 of 158
November 30, 2018                 Gage EMCF Supplemental Report          Page 4


   78.   CENT-POSTTRIAL-001810_Highly Confidential.xlsx
   79.   CENT-POSTTRIAL-001811_Highly Confidential.xlsx
   80.   MTC Programs and Class Lists Nurse, MH, Dental Sick Call
   81.   Programs Listing
   82.   Centurion Staff List covering months in 2017-2018
   83.   Centurion Mississippi Vacancy Report covering months in 2018
   84.   EMCF Staffing Summary Report
   85.   Centurion Mississippi Staffing Report
   86.   Mental Health Treatment Plan MASTER
   87.   December 2017 MDOC Clinical Contract Compliance Review Report
   88.   PTX-2877 - Acute Unit Schedule – Revised
   89.   PTX-2878 - Social Skills and Planning for a Better Life
   90.   Overview of Mental Illness Powerpoint
   91.   EMCF Group Schedules
   92.   Mental Health Provider Schedules
   93.   Nursing Schedules EMCF January-September 2018
   94.   Provider Schedule covering months in 2018
   95.   All documents otherwise cited in body of report
     Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 6 of 158
November 30, 2018                                     Gage EMCF Supplemental Report                                                                   Page 5


Contents
Executive Summary....................................................................................................................................... 6
Intake Process ............................................................................................................................................... 8
Assessment and Treatment Planning ......................................................................................................... 10
   Assessment & Level of Care .................................................................................................................... 11
   Treatment Planning ................................................................................................................................ 13
Crisis Response............................................................................................................................................ 15
   Clinical Response..................................................................................................................................... 15
   Assessment of Responsibility .................................................................................................................. 17
Suicide Prevention ...................................................................................................................................... 17
   Suicide Risk Assessment.......................................................................................................................... 17
   Suicide Monitoring .................................................................................................................................. 18
   Suicide and Self-Harm Risk Reduction .................................................................................................... 19
Admission and Discharge to Mental Health Settings.................................................................................. 20
Treatment in Residential Mental Health Settings....................................................................................... 21
   Residential Mental Health Units ............................................................................................................. 21
   Acute Care Unit (ACU)............................................................................................................................. 23
   Infirmary.................................................................................................................................................. 27
Medication Management ........................................................................................................................... 29
   Psychotropic Prescribing ......................................................................................................................... 29
   Medication Administration ..................................................................................................................... 32
Group and Individual Therapy .................................................................................................................... 32
Restrictive Housing and Isolation of the Seriously Mentally Ill .................................................................. 33
Hospital-Level Care ..................................................................................................................................... 35
Quality Management .................................................................................................................................. 36
   MDOC Audits........................................................................................................................................... 36
   2017 Centurion Audits ............................................................................................................................ 37
   2018 Centurion Audits ............................................................................................................................ 38
   Death Reviews......................................................................................................................................... 42
Mental Health Staffing ................................................................................................................................ 44
   Case Loads............................................................................................................................................... 45
Recommendations ...................................................................................................................................... 46
   Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 7 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 6


Executive Summary
Since my initial report and review of materials in preparation for my testimony earlier this year, there
have been minimal changes in the mental health services provided at EMCF. In my opinion, the major
sources of harm and potential harm to the mentally ill remain.

There were no significant changes to policy so my previous comments with regard to policies from my
2016 Report and 2018 testimony stand. I have not repeated those comments here, as they are already
part of the record. I will note that in June 2017, a policy regarding the mental health treatment of
adolescents at EMCF was added. I did not see any records of adolescents, so it is not possible to
comment on adherence to this policy. It is a limited policy, but reasonable as far as it goes.

The primary deficiencies are as follows:

    1. An inadequate intake process that fails to promptly and reliably detect patients with mental
       health concerns.
    2. Inadequate assessment and treatment planning. This is a serious and thoroughgoing problem.
       Without our adequate assessment, proper treatment cannot be determined. Without an
       individualized treatment plan based on such an assessment, proper treatment cannot be
       rendered.
    3. Inadequate treatment in response to mental health crises. Crisis responses are limited or
       absent. Crisis plans are absent or not followed. Follow-up after a crisis is lacking.
    4. Excessive use of isolation in lieu of adequate treatment. Mentally ill patients are housed in
       restrictive housing and the infirmary, sometimes for extended periods of time, under conditions
       of isolation. Rounds in these settings have been more reliable over recent months, but patient
       treatment still consists only of medications with no structured treatment.
    5. There is a lack of essential treatment services, primarily group and individual therapy. The
       development of the Acute Care Unit (ACU) is too small to have a significant impact on this
       problem. Further, many of the more seriously ill patients at EMCF are not being treated on the
       ACU, undermining its potential benefit. This leaves the large majority of seriously mentally ill
       patients who are in the so-called “residential” mental health units and other living units still
       without adequate treatment services.
    6. Substandard and dangerous medication practices have also continued and appear to have
       worsened since my previous evaluations. This includes lack of a process for long-term
       involuntary antipsychotic administration, inappropriate use of emergency and routine
       antipsychotics, lack of use of critical emergency medications such as benzodiazepines, starting
       medications at excessively high doses, and poor medication monitoring.
    7. Dangerously substandard suicide prevention practices persist. There are no adequate suicide
       assessments or associated plans for reducing risk. Means restrictions remains a serious
       problem. Monitoring practices of patients on watch in the infirmary remain grossly inadequate.
       Suicide-proofing has not been substantially improved; a new light fixture that is being installed
       in high risk areas is not suicide resistant.
    8. Mental health staff still does not have sufficient input over patient placement into treatment
       settings, resulting in many seriously mentally ill being housed in inappropriate and restrictive
       settings
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 8 of 158
November 30, 2018                 Gage EMCF Supplemental Report                                  Page 7


   9. Mental health staff continue to be rarely involved in de-escalation of planned uses of force. In
       many instances when they are involved, they do not actually engage in de-escalation, often
       opining that the problem is not related to mental illness and leaving the scene.
   10. There is no access to hospital-level care for the most seriously ill.
   11. Quality management, including clinical supervision, remains inadequate.
   12. Staffing is inadequate to serve the needs of the population and many of the staff do not
       demonstrate the level of skill needed to serve the seriously mentally ill.
   13. Living units, including the primary residential mental health units, remain chaotic, dangerous,
       and patently non-therapeutic. Mental health staff spend very little time on the units and
       patients are almost always without any structured activities or direct supervision.
   Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 9 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 8


Intake Process
The EMCF intake process has not changed in any significant way. EMCF does not operate as a general
intake facility for the Mississippi prison system. However, when inmates are transferred to EMCF, they
are screened by medical and mental health staff. Centurion policy E-03 specifies in a policy statement
that “Qualified healthcare (including mental health) anprofessionals [sic] review each transferred
patient’s health record or summary within 12 hours of arrival to ensure continuity of care.” The
associated procedures include the following:

        1. All intrasystem transfer inmates will receive a medical, dental, and mental health screening
           performed by health trained or qualified healthcare personnel upon arrival at the facility. All
           findings will be recorded in the screening form in the Electronic Health Record approved by
           the MDOC medical records committee.
        2. Healthcare staff are responsible for completing reviews of a patient’s health record when a
           patient is transferred within the system. Mental health staff are responsible for completing
           reviews of a patient’s mental health record/history.
        3. The health record of any patient received from the reception centers or other state facilities
           will be reviewed upon the patient’s arrival. Record review will include at a minimum the
           following:
                a. current mental health needs
        4. The following dispositions and notifications are considered:
                a. emergency mental health contact for:
                      • patients released from suicide precautions within past 30 days
                      • patient expresses thoughts plans to harm self or signs of psychosis, depression,
                        anxiety, aggression.
                c. Mental Health-Routine Referral: Mental health staff receive written notification if
                    patient currently on mental health caseload, currently on psychotropic medications,
                    history of suicide attempts more than 30 days ago, or expressed mental health
                    complaints.

This policy is not being adhered to. Every medical record that had an intake showed deficiencies.

Not all patients transferred to EMCF were screened by mental health at intake (e.g., Patient 23, Patient
24), presumably because they were level of care A, but in neither of those cases was there evidence that
the medical record was reviewed by mental health within 12 hours as required by policy.

The intake nursing screening for these and other patients is extremely limited and not adequate to
determine current mental health needs. It amounts to one broad question about whether the patient
has medical, dental, or mental health complaints and whether there is any current suicidality. In the
case of one patient (Patient 23), not even this was done; there was no report on mental health
complaints, any history of suicide attempts, or current suicidality. These nursing notes almost never
specify whether a referral was made. There was no evidence of mental health staff receiving written
notification of patients currently on the mental health caseload, currently on psychotropic medications,
with a history of suicide attempts more than 30 days ago, or with expressed mental health complaints.

In other cases (Patient 2, Patient 25), the nursing screening reported mental health diagnoses but for
the one question on “current medical, mental health or dental complaint (including suicidal ideations)”
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 10 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                     Page 9


the note simply said “yes.” There was no discussion of whether this was “yes” to medical, mental health,
dental, or suicidal ideation whether they had recently been on suicide watch.

In other cases (Patient 4, Patient 5), the nursing intake reported that he had no mental health
complaints or suicidal ideation (i.e., the question regarding “Current medical, mental health or dental
complaint (including suicidal ideations)” was answered simply “no”. There were no reports on whether
they had a history of suicidal ideation or recent suicide watch. One (Patient 5) had a history of recent
self-harm and even had bandages on, which were not noted by the nurse, in fact the element “signs of
abuse/trauma” was marked “no.”

Routine mental health screening remains cursory as well. Screening MHPs do not triage cases for more
detailed assessment. They are to make a determination about whether or not an inmate needs referral
to a psychiatric prescriber, though this is not always indicated in the associated note. The intake forms
have a very abbreviated mental status examination and the associated narrative is limited in scope and
would not constitute an assessment. On occasion, intake MHPs also complete an additional form
entitled LOC [Level of Care] & High Risk Screening. It was not clear when this form was to be done, as
there were patients that were high risk on whom it was not done (e.g., Patient 2) and others who
demonstrated no significant risk on whom it was done (e.g., Patient 4). The form includes limited
additional self-report information. No level of risk is produced by this report, so it is unclear what
purpose it serves.

For one of the cases noted above (Patient 25), the MHP screening was done the day after admission to
EMCF, despite the fact that he had been removed from suicide watch just a few days before. The
mental status examination was completely within normal limits. Yet the note reported that the patient
complained of mood swings and racing thoughts and “denies any psychosis” (note that patients cannot
deny psychosis, only the presence of certain symptoms and can certainly not deny delusions, though the
same finding on other patients is commonly found in EMCF mental health notes). He reportedly denied
any suicidal ideation. The plan was to monitor him. There was no mention of his medications or recently
being on suicide watch.

For another of the cases noted above (Patient 2), there was an MHP intake assessment the day of
admission. The diagnosis at that time was changed to bipolar disorder. The note says he had a “mood
disturbance” but the mental status examination shows no evidence of mood disorder (it was completely
within normal limits) or history consistent with bipolar disorder. The note said he both did and did not
have hallucinations. It stated that he had suicidal ideation but there was no suicide risk assessment and
no mention of the patient having recently cut himself or having been on suicide watch just a week
before. Thankfully, he was seen by a PNP who did report on the above important history and did a basic
screening examination, though the PNP did not do a suicide risk assessment.

In another case (Patient 4), the mental health intake was filled with erroneous information. It reported
no history of psychiatric hospitalization (which was not true) and that he was on no psychotropic
medications. The mental health intake noted no symptoms, no complaints, and no psychotropic
medications, yet he was level of care C (the record suggests that he had been D). He reportedly denied
a history of suicide attempts though the subsequent record reported otherwise. There is also a LOC &
High-Risk Screening form that was all self-report (i.e., no chart review required) that is basically a limited
mental status examination with four very general questions about mood symptoms (all reported as
negative), six questions about suicide (which he reportedly all denied, again inaccurately reported no
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 11 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 10


history of suicide attempts), and four general questions about psychotic symptoms (all reported as
negative). He denied a history of drug use or treatment and denied being on psychotropic medications
in the last six months. Note that almost all of this history was incorrect, including that he had a past
diagnosis of schizophrenia, had previously been on psychotropic medication, had a history of past
substance abuse, had active mood symptoms, and had a history of suicide attempts. Note that even the
prefilled section on prior problems on the MHP note had diagnoses of alcohol abuse, history of
psychotic disorder, major depressive disorder, and possible bipolar disorder. This is simply sloppy work.

There was one MHP intake that was reasonable (Patient 5), but it was not done by a regular EMCF staff.
This intake included a brief mental status examination but everything was not just simply noted as being
normal. There is some relevant history, including recent self-harm behavior and other behavioral issues.
It also indicated a plan for a referral to psychiatry and the need to do treatment planning. However, it
was not a complete assessment and did not indicate the need for such an assessment.

Despite the fact that virtually all of the patients coming to EMCF have been screened and usually treated
prior to coming to the facility, the intake screen is entirely based on self-report, other than the
automated information that is included in routine notes. As a result, intake screenings often contain
incorrect information when inmates do not accurately report their history. There is no reason that this
should be the case when record review would provide correct information. Examples include patients
who were said to have no history of psychiatric hospitalization (e.g., Patient 4), no history of suicide
attempts (e.g., Patient 4). One patient (Patient 2) who had recently cut himself so severely a little over a
week prior to transfer that he was described as having “blood all over his clothes” after cutting himself
with a “3 to 4 inches long piece of knife,” was noted to have suicidal ideation on intake but the history of
this recent event was not mentioned nor was a suicide risk assessment done. No LOC [Level of Care] &
High Risk Screening was done. Fortunately, he was seen later that day by a PNP who did a somewhat
more thorough assessment and changed him from level of care C to D, though still did no formal suicide
assessment. Other critical information is often lacking from MHP intake assessments such as recent
suicide watches (e.g., Patient 25).

Failure to conduct adequate screenings clearly places patients at risk of harm. Transfers and other
changes of setting are stressful and therefore risky. Careful screening is essential. Further, given that
EMCF is the primary mental health facility for MDOC, there should be a presumption that the patients
are likely mentally ill and may pose a risk of harm to self or others and may suffer from psychiatric
symptoms. When only nurses do screening, the screening is so limited that it cannot even be said to be
a mental health screening. Nursing and MHP screens are unreliable, often containing erroneous
information or lacking critical information, and thus are of little value. The only time an adequate
screening is done is when the patient happens to be referred to a psychiatric prescriber. But psychiatric
prescribers do not routinely screen patients at intake and initial contacts may be days or weeks later. In
short, the intake screening process creates an unreasonable risk of failing to detect serious and even
imminent risk of harm.

Assessment and Treatment Planning
Prior to commenting on assessment and treatment planning in particular, it is important to make the
point that documentation by mental health staff in the medical records demonstrates numerous
mistakes and inconsistencies. As noted repeatedly in the medical records review, MHP mental status
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 12 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                     Page 11


examinations were almost always completely normal, even for patients who are in the infirmary due to
a psychiatric crisis or who had concurrent documentation of serious mental health symptoms. It was
clear that many of these were boilerplate mental status examinations. Many MHP notes were identical
across time. Important errors of fact such as whether a patient was taking medications, history of
suicide attempts, and past psychiatric hospitalization were in evidence. If there was any content, MHP
notes primarily commented on current events. There is no evidence of any attempt to understand why a
patient was behaving the way they were let alone what to do about it other than the ubiquitous plan to
“monitor” the patient, which is clearly not treatment. MHP documentation was repetitive, inaccurate,
and unreliable.

Psychiatric prescriber documentation tended to be more rigorous and accurate, but still lacked the kind
of detail necessary to constitute an adequate assessment. Psychiatric prescribers reliably addressed
psychopharmacologic treatment needs (though see the section “Medication Management” for some
problems in this domain), but they did not address psychotherapeutic or behavior management needs.
In short, nobody addressed safe psychotherapeutic (group or individual) or behavior management
needs.

Assessment & Level of Care
As at the time of my initial report, I saw no evidence of any adequate assessments. There were
occasional notes by psychiatric prescribers that had elements of an adequate assessment, but none
included all of the necessary components. Social and developmental history was almost always absent,
and when addressed to some degree, it was inadequate. History of medication response was also very
limited or absent. There was never even a good history of psychiatric treatment; what history there was
primarily consisted of where they had been treated and/or what they had been treated with, not a
history of treatment response or participation. Accordingly, I saw no evidence of any medical records
from community treatment or a summary of such records. This is an essential part of good assessment.
Not surprisingly, I saw no reference to or evidence of releases of information to obtain such records.

The psychiatrist reported that he had not ordered special studies such as neuroimaging and
electrophysiologic studies and was uncertain how to obtain such studies. I saw no evidence of any such
studies ordered for the evaluation of psychiatric patients. Special studies are sometimes essential for a
complete psychiatric assessment.

Similarly, I saw no psychological testing. There were numerous cases where psychological testing might
have clarified the clinical picture (e.g., Patient 2, Patient 3, Patient 5, Patient 12, Patient 16, Patient 23,
Patient 28, Patient 29).

Failure to conduct proper assessment has many associated risks. As with any healthcare condition,
proper treatment requires proper assessment and diagnosis. While longitudinal monitoring of some
cases makes it clear what the patient’s condition is (which was the case in some of the cases I reviewed),
sometimes it is unreasonable to wait that long (especially when there are unresponsive psychotic
symptoms or risk of harm to self or others). Overdiagnosis of bipolar disorder was exceedingly common.
When a patient is diagnosed with a condition that is not present, and treated with medications, they’re
put at risk of the complications of treatment with those medications. Failure to detect psychosis or
sufficiently treat it puts patients at risk of worsening symptoms and poorer future response to
treatment (as noted in my previous report). Failure to assess the underlying reasons for recurrent self-
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 13 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                    Page 12


injury also poses a serious risk. Even if self-injury is used for instrumental purposes, it still represents a
substantial risk of suicide and morbidity. The repeated notations of self-harming patients being
“behavioral” or “manipulative” is not an appropriate clinical stance. When patients are at risk, it is
incumbent upon clinicians to determine the nature of the risk and address it appropriately. While no
patients received an adequate assessment, there were numerous examples of patients who were not
properly assessed and whose mental health condition remained unclear and thus they were put at
unreasonable risk of receiving inappropriate treatment and/or mistreatment (e.g., Patient 2, Patient 3,
Patient 5, Patient 7, Patient 12, Patient 16, Patient 20, Patient 23, Patient 25, Patient 28, Patient 29).

Each patient is assigned a level of care (LOC) based on their acuity. LOC A is the lowest acuity (essentially
having no mental health needs) and LOC E is the highest. The psychiatrist reported that there are 300 to
400 LOC A (an increase) but that the majority of inmates at EMCF were LOC C with about 30 LOC D and
rare LOC E (more of whom were housed at the Central Mississippi Correctional Facility (CMCF) for
unclear reasons, given that EMCF is the designated mental health facility for the system). Surprisingly,
there was evidence in the medical record of patients with LOC D who were not housed in a residential
mental health unit, the Acute Care Unit (ACU), or the infirmary. Some were on HU-1 (e.g., Patient 3)
and, more concerning, some were housed in restrictive housing (see Restrictive Housing and Isolation of
the Seriously Mentally Ill below). The psychiatrist also noted that approximately 70 to 75% of EMCF’s
population is on the mental health caseload (consistent with the number of LOC A reported).

I conducted counts of patients on the Mental Health Caseload log from 10/15/18, consisting of 877
entries. The results of my findings were similar to those described by the psychiatrist and with records
finding that a number of mentally ill were in restrictive housing. The breakdown of levels of care was as
follows (A is the lowest, those with no mental health needs and thus not included in the log, and E is the
highest, the most seriously ill):

    •   B – 25 (3%)
    •   C – 816 (93%)
    •   D – 36 (4%)
    •   E–0

Those on HU-3, the ACU, or in the infirmary totaled 245 and served the following percentages of each
level of care:

    •   8/25 = 32% of level B patients
    •   209/816 = 26% of level C patients
    •   28/36 = 78% of level D patients

There were also a number in restrictive housing:

    •   0/26 = 0% of level B patients
    •   84/816 = 10% of level C patients
    •   5/36 = 14% of level D patients

The remainder were in general population units:

    •   17/25 = 68% of level B patients
    •   522/816 = 64% of level C patients
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 14 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 13


    •   3/36 = 8% of level D patients

Thus, almost a quarter of the sickest patients (level of care D) at EMCF are not housed in a mental health
setting and 14% of them are in the isolative setting of restrictive housing where they get essentially no
treatment. And 10% of those designated level C, having substantial symptoms are in restrictive housing.
(84 + 5)/877 = 10% of those on the mental health caseload are in restrictive housing. (9 + 224 + 28)/877
= 30% are in residential units.

I also reviewed diagnostic distributions of those on the mental health caseload. To simplify the findings,
I collapsed diagnoses into psychotic disorders (including schizophrenia, schizoaffective disorder, and
other psychoses), bipolar disorder, depressive disorders, personality disorders (as a primary diagnosis),
substance abuse disorders (as a primary diagnosis), intellectual/developmental/neurocognitive
disorders (including intellectual disabilities and dementias), and other. There were a few patients with
no diagnosis. The breakdown was as follows:

    •   Psychotic disorders – 125/877 = 14%
    •   Bipolar disorders – 460/877 = 52%
    •   Depression – 195/877 = 22%
    •   Personality disorders – 58/877 = 7%
    •   Substance abuse disorders – 20/877 = 2%
    •   Intellectual/developmental/neurocognitive disorders – 2/877 = 0%
    •   Other = 66/877 = 8%

This diagnostic distribution is not consistent with the literature on the prevalence of mental illness in
correctional settings. The percentage of bipolar disorder is very high and the percentage of
intellectual/developmental/neurocognitive disorders is low. I also counted the number of patients
noted to have any personality disorder (which was also included as a separate column on the caseload
log) and found that 58/877 = 7% had a personality disorder diagnosed. This is extraordinarily low as
studies show over 50% with personality disorders.

These skewed diagnostic findings also demonstrate that poor assessments are being conducted at
EMCF.

Treatment Planning
There were fewer treatment plans in the medical records that I reviewed for this report than at the time
of my previous report. The treatment plans that I did find were no longer on treatment planning forms
but were mostly included as additions to psychiatric prescriber notes associated with treatment team
meetings or were freestanding MHP treatment plans. They were not being done every 90 days for those
on the residential treatment units; many patients did not have one at all. Most of them were from the
ACU. The only patient that may have received treatment plans according to policy was Patient 4.
Patients at EMCF with no treatment plans whatsoever included: Patient 5, Patient 7, Patient 9, Patient
15, Patient 16, Patient 17, Patient 24, Patient 26.

While the treatment plans were not quite as repetitive and boilerplate as those I saw during my
previous assessment, they remained very generic and nonspecific; none were adequate. It is important
to observe that in order to have an adequate treatment plan, there has to be an adequate assessment.
A diagnosis alone does not provide an adequate foundation for treatment of a mentally ill person.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 15 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 14


Treatment must begin by developing a treatment alliance with the patient and then developing a shared
view of what will be worked on. For those patients who are refusing treatment, the treatment plan
needs to focus on steps necessary to engage the patient in treatment. This usually requires the
exploration of goals that are of interest to the patient. Once patient goals are identified, barriers to the
attainment of those goals can be explored. Once identified, steps can be developed in order to address
those barriers. Once long-term goals are established and the immediate barriers to attaining those goals
are identified, short-term goals that begin to address those barriers can be created. Once these short-
term goals are identified and agreed upon, appropriate interventions can be developed to achieve those
short-term goals. Short-term goals can be seen as steps towards the achievement of the patient’s long-
term goals. A simple example of this that comes up over and over in the medical records is psychotic
patients’ refusal of medication. There are well-established methods for working with this population of
medication refusers. There was no evidence of any attempt to employ these methods, only vague
statements such as encouraging patients to take their medications, which is rarely effective for patients
who deny they have a mental illness and do not see that they are having difficulties achieving their long-
term goals or who may not have established any long-term goals. There was no evidence that EMCF
clinicians have developed such treatment plans.

Treatment plans primarily consisted of instructing patients to take their medications and attend group
and individual therapy. This admonishment to attend group and individual therapy makes no sense
when such treatment is essentially not even offered, especially to the most ill.

I attended a treatment planning conference in a psychiatrist’s office in the infirmary area. It was an
unreasonably small space in which to conduct treatment planning meetings with the treatment team.
There was an MHP and a custody representative in the conference and they did interview the patients
who were the subject of the treatment plans. Both were ACU patients. Though the MHP and custody
representative reviewed the patients’ treatment participation, there was no discussion of what the
patient was working on, what the goals of treatment were, or what specific interventions were to be
made other than attending group therapy sessions and taking medications. There was no discussion of
what sorts of group therapy sessions would be indicated for the particular patient and there was no
discussion of individual therapy interventions or goals or even whether it was needed. During the
meeting, one of the patients asked for an injection of an antipsychotic and complained of having
thoughts of suicide because of “[his] past.” There was no discussion of what to do about this issue or
even what he was referring to regarding his past. There was virtually no participation by the custody
representative who soon left. However, it is important to say that the two clinicians were professional
and respectful with the patients.

Consistent with the foregoing, the December 2017 MDOC Clinical Contract Compliance Review Report
found that 40% of EMCF patients did not have a treatment plan. 50% of EMCF patients did not have
treatment plans indicating the level of functioning of the patient. 32% of EMCF patients did not have
treatment plans signed by the psychiatric provider and that completion of treatment plans and reviews
of those plans “need significant improvement at EMCF” (Cent-Dockery-Elec-0355562).

The same report showed that as of December 2017, 0% of EMCF patients had progress notes in their
medical records that reflect goals of the treatment plans, or progress towards those goals (Cent-
Dockery-Elec-0355563). I also saw no evidence of charting on treatment plan goals.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 16 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                    Page 15


I also reviewed the Mental Health Caseload Log from 10/15/18 for the presence of a treatment plan.
546/877 = 62% had a treatment plan. The log included dates of the current plan. Some dates were as
far back as 2016. Review of the dates of the first 148 entries showed that only 53/148 = 36% had been
done in 2018.

Crisis Response
Clinical Response
I reviewed 134 use of force incident reports and associated videos from incidents involving uses of force
on mental health caseload prisoners through 2017, including planned use of force incidents. They show
a consistent pattern of substandard and dangerous practices where mental health staff fails to
meaningfully engage patients in an effort to de-escalate planned uses of force. These include instances
where staff determines that behavior a patient is exhibiting is “behavioral” with no documented de-
escalation efforts, where staff does not even see the patient, and yet determines the patient’s behavior
is “behavioral” based entirely on a phone call describing the patient’s behavior. See, e.g., PTX-2691.
Records and videos reviewed from 2018 show the same problems.

There was no meaningful intervention for patients in crisis (including expressions of suicidal ideation or
actual instances of self-harm) outside of normal working hours except for occasional early evening and
weekend PNP responses. These patients were simply sent to the infirmary and later seen by a
psychiatric prescriber. This is not surprising given that there are no mental health staff assigned
routinely from late evening to early morning and on many weekend days. Such patients were sometimes
seen the following day, usually by a psychiatric prescriber rather than an MHP. The Centurion contract
requires that there be “Crisis assistance through an established on-call system” but I saw no evidence of
such a system for crises when no MHP was on site. Psychiatric prescribers are on call but were not
always contacted by nursing staff when patients committed self-harm.

Other than periodic rounds, crisis response constituted the majority of MHP medical records entries, as
opposed to structured treatment interventions, which should be the majority. Structured treatment
contemplates courses of treatment delivered according to a treatment plan or in accordance with a
manualized treatment that addresses the content, frequency, and duration of a specific treatment. A
typical example are groups, such as Anger Management, that have a specific number of sessions of a
particular duration, each with a specified content. When there is no structured treatment and the only
sure way to secure contact with staff is to be in crisis, crisis is reinforced. This is clearly the dynamic at
EMCF. Lack of sufficient structured treatment contributes to the inmate population deteriorating to the
point of being in crisis or manufacturing a crisis, which may include dangerous self-harm behavior, in
order to secure this contact with staff.

There are some cases where an MHP was called to respond to a crisis and provided some basic
counseling (e.g., Patient 5). But in many cases, the MHP would simply refer the patient to a PNP (e.g.,
Patient 2, Patient 12, Patient 18, Patient 20, Patient 29) or there was no evidence of an actual crisis
intervention (e.g., Patient 2, Patient 5, Patient 12, Patient 29). MHPs must be able to provide essential
crisis services rather than relying on placement in the infirmary or referral to a PNP.

In many cases, patients were brought to the medical area after self-harm and either seen by a nurse,
after hours, or a PNP. When seen by a nurse, the response was often a telephone order for an
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 17 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                    Page 16


emergency intramuscular injection of an antipsychotic medication in response to a nurse call to a
psychiatric prescriber (e.g., Patient 2, Patient 29), sometimes with no reasonable foundation (See
Medication Management below), or most commonly, there would be a psychiatric prescriber contact
the next day or within a few days.

There were also many cases of crises, such as self-harm, for which there was no mental health response
(e.g., Patient 2 [multiple times], Patient 5 [multiple times], Patient 20, Patient 27 [multiple times],
Patient 29); There is of course no crisis response in such cases and there is no way to know the
magnitude of this problem.

The December 2017 MDOC Clinical Contract Compliance Review Report noted that a sick call slip that
contained emergent concerns had been placed in a MHP’s mailbox instead of handled immediately by
the nursing or mental health staff (Cent-Doclery-Elec-0355561), further raising concerns about the
adequacy of identification and referring mental health crises to appropriate staff.

Mental health staff are involved in some planned uses of force, sometimes assisting in de-escalating
patients. However, associated charting often did not reflect any de-escalation but instead reported on
the events and included a determination that the problem behavior was not due to mental illness (see
below), whereupon the patient was subject to custody use of force. In most instances, the MHP crisis
intervention was absent or the quality poor and the value added almost nil. Their function consisted
primarily in reporting on events, making a judgement about responsibility, and referring the patients to
a psychiatric prescriber.

Another thoroughgoing deficiency was care of patients in the immediate aftermath of crisis. Most
patients in serious crisis were transferred to the infirmary. While there, MHP notes consisted of
meaningless rounds virtually all the time. Psychiatric prescribers saw patients in the infirmary, however
their focus was assessment of the need for continued placement in the infirmary or associated
observation status and psychopharmacologic interventions. But at least the patients were receiving
some contact.

More problematic, there was never a formal plan to follow-up with patients after a crisis, after discharge
from the infirmary, or after discharge from the ACU. In most instances, it was weeks before such
patients were seen again by mental health staff and that was often because another crisis had arisen.

I saw only two crisis plans (Patient 18, Patient 20). The first (Patient 18) was not really a crisis plan but a
set of goals, instructions for a basic suicide risk assessment, and some general direction regarding
working with chronic delusions (which have no place in a crisis plan). The other (Patient 20) was
marginally adequate but was not followed.

Relatedly, I saw no behavior management plans. Despite frequent charting about behavioral problems
and crisis calls that were purportedly “behavioral,” rather than due to mental illness, I saw no behavior
management plans. Crisis plans and behavior management plans are important tools that allow mental
health and custody staff to develop a shared approach to a patient to diminish the use of crisis in order
to get needs met or secure contact with a mental health or other staff member.

The December 2017 MDOC Clinical Contract Compliance Review Report acknowledged that mental
health crisis services should include at a minimum: a structured assessment of patient’s current risk of
self-harm, violence, and psychiatric decompensation; a formal suicide risk assessment when clinically
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 18 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                     Page 17


indicated; an individualized crisis treatment plan developed within one business day for patients placed
on suicide watch or psychiatric observation; daily behavioral health interventions for patients on suicide
watch and per crisis treatment plan for patients on psychiatric observation; and an assessment of need
for a higher level of care if suicide watch or psychiatric observation status continues for more than 72
hours (Cent-Dockery-Elec-035572). This is still not being done at EMCF.

As noted in the December 2017 MDOC Clinical Contract Compliance Review Report, there is also no
provision for clinical restraint (Cent-Dockery-Elec-035575), and I saw no evidence of any orders for
clinical restraint despite provision for clinical restraint in Centurion policies. Use of clinical restraint is
sometimes necessary to assure patients can be safely restrained with the appropriate type of clinical
restraint when they present an imminent risk of harm to self or others by reason of mental illness. This
is not happening at EMCF.

Assessment of Responsibility
Medical records and use of force data include instances where problem behavior, such as refusing to
close tray slots, was determined not to be due to mental illness but “behavioral” (e.g., Patient 2
[multiple times]). In one case from 4/26/18 (Patient 2), the Use of Force Report states that the MHP
reportedly made “a determination … that the offenders [sic] actions were behavioral not mental.” The
notes do not reveal any analysis of his mental status that would warrant such a conclusion nor was there
an evaluation of any contraindication of a use of force, even though the patient complained of being
sick. Review of the associated videos shows that the MHP visited the cell front for only about 30
seconds, not enough to make any meaningful evaluation of any contraindications, let alone evaluate
responsibility or engage in any de-escalation.

The appropriate role for mental health in planned uses of force is to attempt to defuse the situation.
There is no role in determining a patient’s intentions or the contribution of mental illness to behavioral
problems during a crisis response. Mental health may have a role in recommending whether a use of
force during a crisis is contraindicated for a particular patient.

I saw no evidence in the medical records of mental health providing input regarding sanctions ensuing
from a rule violation report. This is another appropriate role for mental health. Working with hearings
officers to help craft a sanction for behavior that is related to mental illness may include
recommendations for what kinds of sanctions or program assignments would be likely to reduce such
behavior.



Suicide Prevention
Self-harm behavior continues at an alarming rate at EMCF. While there have been no deaths attributed
to suicide, there have been numerous self-harm incidents requiring emergency room care. There has
been no discernible change in the suicide prevention program at EMCF.

Suicide Risk Assessment
Formal suicide risk assessment is rarely in evidence in the medical records, despite there being abundant
evidence of risk of and actual self-injury. A form entitled Suicide Potential Screening exists for
conducting suicide assessments, though it was clearly designed for screening at the time of an arrest. It
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 19 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 18


includes items relevant to a suicide risk assessment, however in and of itself, it is not an adequate
assessment. The problem is that there is no single form or test that is sufficient for conducting a suicide
risk assessment as there are myriad factors that may be germane to a particular case. It is necessary for
clinicians to have sufficient grasp of the field so they can use general information, such as that obtained
from a structured or semi-structured form or interview, to guide a more focused inquiry. There were no
examples of such an approach to suicide risk assessment in any of the medical records I reviewed.

Despite having this form available, which is a reasonable starting point for an assessment (though needs
to be modified for the setting in which it is being used), I only saw two cases where it was completed
(Patient 2, Patient 29), and in one case (Patient 29) it was done by a nurse, who was unlikely to have the
proper training to conduct such an assessment. The other was done after a patient was released from
the infirmary after self-harm, rather than being used to determine whether the patient was safe to be
released from suicide monitoring. Neither of these was a complete assessment or resulted in a formal
opinion regarding risk or a particular course of action.

Even when there is reason to be believe that self-harm behavior is being used instrumentally, it is
important to be aware that this behavior is associated with an increased risk of suicide as well as
unintended death. Even under duress or the stressful circumstances of restrictive housing, most people
do not resort to self-injury; it is an abnormal response that is indicative of some form of
psychopathology. Thus, it is not clinically acceptable to pass off self-harm as “manipulative” or
“behavioral” and use this as a justification for not conducting a proper assessment or providing
appropriate clinical care based on such an assessment. In such cases, a proper assessment may indicate
that the patient does not require close suicide monitoring, but to simply release the patient from
monitoring without any structured follow-up or intervention (treatment or behavior management plan),
as commonly happened, will simply result in repeated cycles of self-harm, as was repeatedly
demonstrated.

There were instances where information regarding suicide history was incorrect (e.g., Patient 2, Patient
14). There were many cases needing but never receiving a sound suicide risk assessment (Patient 2,
Patient 5, Patient 12, Patient 14, Patient 16, Patient 29, Patient 30).

Suicide Monitoring
When I was in the infirmary during my October 2018 site visit, the officer monitoring the cameras was
doing cell-to-cell infirmary rounds every 30 minutes and entering this in a single log book. The officer
stated that there were no 15-minute checks, only the alternative of a 1:1 cell-front observation. It is
critical to have 15-minute checks available as well as one-to-one observation; it is an important
intermediate step between a 1:1 and 30-minute checks. 15-minute checks are an industry standard (e.g.,
NCCHC).

Medical records do not contain logbooks of checks or one-to-one observations. These logs should be a
part of the medical record in that they are an essential element of the care of the patients on watch
status. Further, suicide monitoring and psychiatric observation are statuses ordered by clinicians and so
not having the associated logs in the medical records leaves an incomplete medical record and an
inability to determine whether provider’s order was in fact followed.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 20 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                  Page 19


Some patients were placed on suicide watch even when there was no evidence of suicidality (e.g.,
Patient 16, Patient 19). It appeared to be an effort to limit the availability of property, possibly to
prevent harm to others. Why this could not be done by psychiatric observation status was not clear.

Those on suicide watch were sometimes found to have proscribed items such as clothing or property
(e.g., Patient 19). Patients on various degrees of observation in the infirmary were able to get items to
harm themselves, including a 33-inch piece of rebar (Patient 2). These failures to provide adequate
means restriction continue to be a serious source of risk.

See the Infirmary section below for conditions in this area.

Almost all MHP notes on patients in the infirmary are completely cursory. In many cases, there is a
completely normal mental status examination in the record for patients who are asleep or do not
respond. There was no evidence of any treatment. These contacts were without any value in almost all
instances. Further, they did not meet requirements for daily contact, even if combined with PNP notes.

Nursing notes in the infirmary were done most days, as required, however there were notable
exceptions where patients went several or many days without nursing notes (e.g., Patient 2, Patient 19,
Patient 27, Patient 28). In these cases, considering that these patients were also not being seen daily by
a mental health professional, these patients would go several days without any clinical contact. Given
that we know that such contacts are important for detection of imminent suicide risk, this omission
places patients at unreasonable risk.

Suicide and Self-Harm Risk Reduction
As mentioned in the section on crisis response, I saw no evidence of any meaningful crisis plans. Worse,
I saw no evidence of any treatment plans that were specific enough to properly address patients’ self-
harm behavior. As with treatment planning generally, the fundamental problem is there are no
adequate assessments upon which to base a patient-specific treatment plan that might reasonably be
expected to address the problems underlying self-harm behavior.

I saw no evidence of any individual or group therapy directed at reduction of self-harm behavior. Other
than medications, which are of little value to most patients with recurrent self-harm behavior, there was
no attempt to reduce these behaviors. The underlying causes of self-harm behavior were not even
mentioned as a target of treatment in the records I reviewed. Occasionally, there was a goal to reduce
self-harm but no step-wise plan to achieve that goal.

Another aspect of risk reduction is creating suicide resistant settings. In addition to the problems noted
in the Infirmary section below, it is important to note that the other two housing units where the
highest risk patients are placed (HU-3 and HU-5) are not suicide resistant settings. The old light fixtures
provide a ready anchor point for hanging remain throughout the units. While in some cells new light
fixtures are being used to replace older broken fixtures, these new fixtures have very good anchor
points on them as well. This is entirely unreasonable for such settings. There are good alternatives
available. While it is not possible to create an entirely suicide proof setting, every effort should be made
when upgrading physical plants in high risk settings to minimize anchor points and other sources of self-
harm risk. Exposed lightbulbs in many cells represent another unreasonable form of risk. These are not
academic considerations as patients frequently attempt hanging and do cut themselves on these units.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 21 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 20


In the December 2017 MDOC Clinical Contract Compliance Review Report, MDOC auditors found that
“the mattresses being provided to patients on suicide watch at EMCF do not appear to be safety
mattresses.” (Cent-Dockery-Elec-035574). I saw no evidence that this problem has been rectified.

Admission and Discharge to Mental Health Settings
Medical records continued to demonstrate that custody staff determine placement, even to residential
mental health units.

While it appeared that mental health staff had some say in ACU placement, the actual decision-making
process was not clear and records only stated that placement required the approval of several staff
members (e.g., Patient 2). The document “East Mississippi Correctional Facility Acute Care Unit (ACU):
Short-Term Treatment (typically up to 14 days)” provides the following:

        If the site Mental Health Clinical Director approves the referral, the referral will be reviewed in
        the morning “Huddle” meeting with the HSA, Case Manager, Director of Nursing and the
        psychiatric provider for approval. If all parties approve the referral, the patient will be admitted
        to the ACU for evaluation and treatment. The signed referral will be scanned into the medical
        record.

I saw no evidence of such a record of the decision for placement in the ACU in any of the medical
records. Thus, how the admission decisions were made was opaque.

I have previously noted my concerns about the ACU admission criteria being so restrictive that it would
preclude the admission of the most seriously mentally ill. I interviewed all seven of those currently
housed on the ACU. It was abundantly clear from my group interview of all seven patients that none of
them were acutely ill. Only two presented evidence of a possible serious mental illness, and they were
quite stable. Four of the seven clearly stated that they were in the ACU to get respite from the
conditions on their housing units, both HU-3 and HU-1. Since one of my major indictments of the
system had been its inability to properly care for the most seriously ill, and the ACU was being offered as
a solution to this problem, I also reviewed medical records of those placed in the ACU and found clear
evidence that those recently admitted to the ACU were much more stable than many patients who were
housed in restrictive housing, HU-3, and the infirmary. While it would be expected that imminently
dangerous patients would be housed in the infirmary, some were housed there for months. If the ACU is
incapable of managing those so seriously ill that the only alternative is placement in the restrictive
infirmary setting, then it is not meeting the need to manage the sickest mentally ill.

The medical records demonstrated that patients with acute psychosis who did very poorly in restrictive
housing were nonetheless placed there (e.g., Patient 19, Patient 18). There was no evidence in the
medical record of mental health staff endeavoring to prevent such placement. In fact, a psychiatrist
wrote that a very psychotic patient (Patient 19) who did not want to return to HU-5 “really has no choice
given his long-term [segregation] status -- despite his denial that he should have his status.” The
psychiatrist even noted, regarding the necessity of returning to HU-5, that “it is unclear how he will
react to this.” There was even discussion of use of force to return him to HU-5.

Consistent with the preceding, the December 2017 MDOC Clinical Contract Compliance Review Report
admits there are no policies addressing, among others, the following areas of operation in Unit 3, and
states they must be developed: formal admission and discharge criteria, a clinical referral and approval
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 22 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                   Page 21


process, and a formal discharge process (Cent-Dockery-Elec-035578). It also states that patient
movement into and off Unit 3 is “typically determined by security staff often without input from the
mental health providers,” (Cent-Dockery-Elec-035575) and that patients with a LOC-D designation
should be housed in Unit 3, but that LOC-D EMCF patients are actually housed in other units at EMCF.
This clearly includes restrictive housing.

As noted in the Assessment and Treatment Planning sections, almost 25% of level of care D patients
(there were no level of care E patients) are not housed in residential mental health units and 14% are in
restrictive housing.

The case of one very debilitated patient (Patient 27) with both mental illness and cognitive limitations is
particularly instructive in this regard. After being discontinued from suicide observation and released
from the infirmary, he was to return to restrictive housing “to serve his time for pushing an officer a few
days ago.” There was no consideration of whether restrictive housing was contraindicated for him or
any documented mental health input to the associated RVR sanction process. The PNP was reportedly
told by custody that the patient “would have to serve his time on the ad-segregation.”

Treatment in Residential Mental Health Settings
The December 2017 MDOC Clinical Contract Compliance Review Report identified many of the same
deficiencies in treatment that I found noting, “MDOC mental health leadership reported significant
concerns about the services provided by Centurion. In particular, challenges at EMCF were discussed
including the need to fill critical vacancies as well as provide more intensive clinical services for patients
with serious mental illness.” Cent-Dockery-Elec-035553. These problems continue at EMCF.

Residential Mental Health Units
Per the December 2017 MDOC Clinical Contract Compliance Review Report, EMCF Unit 3 houses the
largest percentage of patients in the state with serious mental illness and houses approximately 225
patients (Cent-Dockery-Elec-035575). It consists of four pods, each with a capacity of about 60. HU-3C
is designated as the single close custody residential mental health unit. However, there are some
patients on this unit that are not close custody. Why these lower custody patients are placed there was
not clear. The other units are lower custody.

The psychiatrist described the population on HU-A/B as medium custody with HU-3A primarily housing
those with intellectual disabilities and borderline intellectual functioning, including some close custody
patients. HU-3B was primarily populated with patients having serious mental illness. HU-3D primarily
houses an older population and was “a quieter setting.”

I visited HU-3A, HU-3C, and HU-3D, and briefly interviewed many patients on these units, identifying a
number for more in-depth interviews. HU-3C had many overtly psychotic patients milling about the
dayroom. There were obvious fishing lines in many cells. Several cells were in substantial disarray and
malodorous, as were a number of the patients. On HU-3A, patients told me that a peer had thrown a
chair and broken the television the previous evening (it was obviously seriously damaged); I later
interviewed this patient, who was clearly mentally ill.

Medical records, use of force reviews, and extraordinary occurrence reports demonstrate that there is a
good deal of violence on HU-3 pods. Many patients reported regularly witnessing violence as they had
reported during my first visit.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 23 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                  Page 22


Patients on these units reported that evening medications came anywhere from 8pm to midnight,
consistent with other reports. They noted that medications came more reliably than previously, but
that they still sometimes did not get their medications. Several noted that it might take up to a month
for expired medications to be re-ordered. Patients on HU-3C noted that several patients virtually never
come out of their cells. Virtually all of the patients reported that an MHP would meet with them once a
month, in an office, the dayroom, or at cell front.

The MHP assigned to HU-3C is also responsible for the ACU. This is an unreasonable caseload for one
person. Per the psychiatrist, the MHP is only able to run one group per week on HU-3C. Record review
demonstrates that almost no patients are receiving any group therapy on any HU-3 pods.

Similarly, there is a single MHP that is assigned to HU-3A and HU-3B who conducts one group per week
on each of these units. This MHP is also responsible for the individual interventions for all the patients
on these pods.

Activities therapists conduct a single group per week on each HU-3 pod (A-D).

Groups are reportedly held in a classroom and there are offices available for MHPs to meet with
patients.

These units are far from therapeutic. They lack structure both in terms of the daily running of the unit
and in terms of the treatment provided. Patients mill about in the dayroom unsupervised. There are
frequent incidents including altercations, stabbings, property destruction, and self-harm. Contraband
was visible during my walk through and use of spice is commonly mentioned in the records and death
reviews and contraband was found on cell searches, including serious weapons (e.g., Patient 31). There
are very few structured programs or treatment activities. Other than periodic meetings with psychiatric
prescribers, almost no patients are receiving any meaningfully individual services. Psychiatric prescribers
provide psychotropic medications but do not do individual therapy. It was only on rare occasions that an
MHP note would include anything regarding any therapeutic interventions, and this usually only
constituted a brief reference to reinforcing or educating someone about relaxation or very basic coping
skills.

There was no evidence of any patients receiving any psychotherapy. The vast majority of MHP contacts
are rounds in the housing units, almost always with security present, rather than individual treatment
session in an office. In short, most patients receive nothing other than medications and occasional brief
contacts with an MHP and live in a chaotic, unstructured, counter-therapeutic setting.

The December 2017 MDOC Clinical Contract Compliance Review Report admits there are no policies
addressing the following areas of operation in Unit 3, and which still must be developed: (1) formal
admission and discharge criteria (2) a clinical referral and approval process (3) appropriate staffing levels
to meet established treatment requirements (4) schedules of treatment activities (5) regularly scheduled
triage meetings to discuss each patient (6) a formal discharge process (7) staff training on all policies
(Cent-Dockery-Elec-035578).

The same report assessed, among other things, compliance with relevant mental health policies for
eight EMCF patients housed in Unit 3. They found the following for 2017: (1) none of the patients had
received an orientation to the unit, (2), none had an admission order to the unit from a provider, (3)
none had an admission assessment confirming the need for placement in the unit, (4) 67% of the
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 24 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 23


patients did not have treatment plans identifying specific frequencies of interventions, (5) None had
discharge criteria clearly indicated in their treatment plans, (6) none had individual counselling provided
every 30 days by a qualified MHP, (7) none of the clinical contacts for EMCF patients were documented
as occurring out-of-cell, (8) 37% of the clinical contacts failed to identify the interventions provided to
the patient, (9) 33% of the clinical interventions listed were inconsistent with the patient’s treatment
plan, (10) 75% of progress notes failed to identify the patient’s progress towards goals in the treatment
plan, and (11) 75% of patients were not participating in group therapy. (Cent-Dockery-Elec-035576-
035577)

The report also notes that appointments with Unit 3 patients occur in offices, classrooms, hallways, or at
tables within the common area of the unit and admits that finding appropriate places to meet with Unit
3 patients in private can be challenging as clinical space is shared with MTC program staff. (Cent-
Dockery-Elec-035577). In order to get a sense of how unit rounds were being conducted by mental
health staff assigned to HU-3, I reviewed HU-3 logs for 9/2/18 to 9/8/18 and 9/23/18 to 9/29/18. For
the mental health staff visits that have an entry time and exit time, I found that visits to the residential
mental health housing unit pods (HU-3A through HU-3D) were usually brief. For one MHP, the times on
the unit (in minutes) were: 20, 14, 11, 14, 3, 4, and 3. Another MHP visited for: 18 minutes and 7
minutes. Clearly, MHPs do not spend any substantial amount of time on the units. Given such brief
visits (none longer than 20 minutes) it is no surprise that typical MHP notes were exceedingly cursory.
Note that medical records reviews also demonstrated that many MHP notes indicate that they are
rounds, often with security present, so these are doubtless rounds conducted on the units. While it is
reasonable for security to be present for rounds, when these are the only monthly contacts, which was
often the case, patients do not have the opportunity for confidential communication with MHPs, which
is not consistent with standards.

Acute Care Unit (ACU)
The ACU is a 14-bed unit (there are 15 cells), which is also referred to as “camp support.” It opened in
February 2018. The concept of the ACU is sound and addresses an element of the residential treatment
unit services needed at EMCF: residential treatment for the acutely ill. However, it is only 14 beds which
are not adequate to serve the acute needs of the seriously mentally ill at EMCF. There are also
problems with the current operation of the program that continue to place EMCF patients at risk.
There are significant systemic problems with EMCF mental health care provided to the most acutely ill
patients that the ACU cannot and will not address. EMCF houses over 1,000 inmates on the mental
health caseload. A substantial minority of this population require treatment in a long-term residential
mental health unit. The 200+ patients typically housed at EMCF’s mental health unit, Unit 3, require
enhanced services, which they do not receive in Unit 3. The ACU does not address this problem. Nor
could it, given its small size. Many of the patients in Unit 3 meet the admission criteria for the ACU.
They require the enhanced services as described for the ACU in the program description, but those
services are limited to ACU patients.
The ACU also does not provide a hospital-level of care and has exclusion criteria that would exclude
patients who require a hospital-level of care (such as those who are danger-to-self or danger-to-others).
Though EMCF’s own policies require the hospitalization of patients whose treatment needs exceed what
EMCF can and does provide, Defendants do not comply with these policies, and the most acutely ill
EMCF patients thus remain at the prison. The ACU does not address this ongoing problem.
    Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 25 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 24


According to the ACU Program Description, 1 patients must meet the following criteria to be accepted
into the ACU: (1) Presenting with acute psychotic and/or mood symptoms resulting from the presence
of a serious mental illness; (2) In need of stabilization due to severe mental, emotional, or behavioral
crisis; (3) Non-responsive or not adequately responsive to treatment approaches used thus far; and (4)
Having difficulty functioning due to decompensation of a serious mental illness that requires increased
monitoring and more intensive intervention.
In addition, patients meeting the following criteria may be admitted into the ACU: (1) Noncompliant
with medication and in need of observation, medication regulation or adjustment(s); (2) In need of an
extended mental health evaluation and/or observation leading to stabilization; (3) Demonstrating
abrupt behavioral change secondary to a suspected underlying symptoms(s) of mental illness; or (4)
Transitioning from a higher level of mental health services (suicide watch or psychiatric observation
status).
The following criteria exclude a patient from admission to the Acute Care Unit: (1) Actively engaging in
self-injurious behaviors and/or expressing suicidal ideation with a plan to attempt suicide imminently;
(2) Posing an overt threat of danger to self or others, or (3) In need of suicide precautions or constant
monitoring/observation.
While many of the admission criteria to the ACU are reasonable and identify patients with legitimate
needs, there are numerous patients meeting these criteria who are housed at EMCF. The exclusion
criteria are problematic in that they would exclude high-needs patients who are a danger to self or
others. It is reasonable to exclude those who pose a risk of imminent danger to self or others (who
should be placed on watch for up to 72 hours and then hospitalized if still an imminent risk). However,
the term “overt threat” is overbroad and would include many who are always at elevated risk to self and
others and thus represent an enduring threat. The language “actively engaging in self-injurious
behaviors” is overbroad; a more appropriate term would be “currently.” Clearly, those currently
engaging in self-harm must be stopped, which is not a proper function of such a unit. “Actively
engaging” would generally be read to include those who are engaging in frequent self-harm but who are
not currently harming themselves. Last, there is no reason that patients on some degree of suicide
precautions could not be managed on the acute unit, though probably not those requiring 1:1
monitoring or substantial means restriction.
EMCF psychiatric nurse practitioner Evelyn Dunn endorsed the overbroad exclusion criteria in her 2018
testimony. She noted that patients had to be stabilized in the infirmary before being placed on the ACU.
Trial tr., vol. 34, 93:10-15 (Dunn). An acute unit should serve the function of stabilization; the infirmary
should serve only the imminently dangerous.
There were some patients with serious mental illness admitted to this unit, but when unstable they
were generally returned to the infirmary (about half of releases). Others were discharged to restrictive
housing (3/45), the residential mental health unit (12/45), other general population units (4/45), or
released/transferred (2/45).

Most of the acutely ill are treated either on HU-3 or in the infirmary. I saw numerous examples of far
more ill patients in those units than on the ACU. In fact, the patients on the ACU at the time of my
October 2018 visit were actually quite stable.



1
    PTX-2869 (Cent-Dockery-Elec-035594).
     Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 26 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 25


The discharge criteria states that patients meeting the following will be deemed discharge ready and a
plan for discharge will be established by the treatment team: (1) Exhibiting an increase in overall
functioning as evidenced by improved activities of daily living, (2) increased medication compliance, (3)
improved communication, (4) increased ability to advocate for his needs, (5) increased engagement in
treatment opportunities, (6) Exhibiting a decrease in symptoms presented at admission, (7) Sufficiently
stable for placement on the step down unit, (8) Patient can be treated in a less restrictive environment,
and (9) Patient has not required placement on suicide watch in the past 72 hours. Other than those who
were discharged for behavioral problems, it was not clear from the medical records why patients were
discharged except occasional reports of increased participation in treatment activities. Record review
repeatedly demonstrated that unstable patients were discharged from the ACU, as does the fact that
half the patients discharged from the ACU went to the infirmary, sometimes for extended periods. In
short, the ACU does little to augment the treatment of the most seriously mentally ill.
The overbroad exclusion criteria have resulted in the continued long-term placement of the acutely ill in
restrictive settings including the infirmary and segregation (e.g., Patient 2, Patient 18, Patient 19, Patient
27, Patient 29), all patients who were discharged from the ACU while still acutely ill and/or at risk of
harm to self or others. These patients continued to receive dangerously substandard care. They are
exposed to isolation conditions that predictably exacerbate their serious illnesses and remained at a
substantial risk of serious harm. That harm manifests itself in continued or increased symptoms, an
increased risk of self-harm and harm to others, and unnecessary suffering due to their untreated and
undertreated illnesses. The harm to this most acute population is magnified due to Defendants’ ongoing
failure to implement their own policies and hospitalize those patients in need of hospital-level care.
The ACU is also quite underutilized. The psychiatrist reported that the census on the unit is typically 8 to
9, consistent with the census when I visited. While it was intended to be a short stay unit, initially
intended for up to two weeks, length of stay is highly variable, from days to months. Analysis of the ACU
admission/discharge log shows that the average length of stay has been 21.5 days. The range has been
from 0 to 117 days. The psychiatrist noted that many patients are on the ACU because there is difficulty
finding an alternative placement that works for the patient. Medical records entries confirm this report
(e.g., Patient 12, Patient 25, Patient 28). In this regard, the psychiatrist noted that HU-3C is “off and on
lockdown.” As noted above, this is the only close custody residential treatment unit and houses many
seriously mentally ill patients. Instructively, a 7/3/18 PNP note for one patient (Patient 12) indicated
that he was to remain in the ACU until achieving medium custody because it “allows for more
availability of housing on Unit 3.” That is, something other than HU-3C; this is not a good reason to
house somebody on a unit that is designated to be treating the acutely ill, but at the same time, speaks
to the non-therapeutic environment on HU-3C.

I conducted a group Interview of all the patients currently on the ACU. Four of the seven patients
reported that they were on the ACU because they needed to get away from the chaos and violence of
HU-3. They reported that it was a much calmer environment. They also appreciated that there were
groups almost daily, sometimes two, and that the MHP was always willing to talk with them. However,
none of them were receiving regular individual sessions, but had individual meetings only upon request.

In addition, medical record reviews demonstrated that many patients with less serious illnesses were
placed in the ACU or remained long after stabilized. Early Record reviews 2 of early admissions
demonstrated that five of the first seven (5/7) patients admitted to the ACU were admitted from the

2
    PTX-2870 through PTX-2876 (DEF-346473 through DEF-346898).
     Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 27 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 26


infirmary (patients FG, CB, JD, CD, DW). All but one had largely stabilized by the time they were
admitted to the ACU and the one who was still acutely ill (FG) had been in the infirmary for months and
was improved substantially by the time he was transferred to the ACU. The other two were admitted
from HU-3 (patient PF) and HU-5 (patient RA). Recent cases show the same pattern with a number of
less ill patients being placed in the ACU (e.g., Patient 12, Patient 16, Patient 23, Patient 25, Patient 28)
while other with severe illness were not treated in the ACU (e.g., Patient 3, Patient 6, Patient 8, Patient
17).
There was no individual psychotherapy on the ACU. Mental health professionals (MHPs) generally met
with patients weekly but did not provide psychotherapy.
The original EMCF ACU schedule 3 shows 12 groups weekly; 10 hours of appropriate group programming
weekly per patient is sufficient to provide essential treatment for the seriously mentally ill needing
mental health residential services whether in an acute unit or a longer term unit (though the needs will
be different). The 10 hours of structured out-of-cell therapy is a consensus standard that is employed in
residential mental health programs across the country, including in the California and Washington state
prison systems. Early record reviews showed an average of 7 groups weekly. Patients averaged only
4.25 groups per week. At the time of my October 2018 visit, I was told by the EMCF psychiatrist that an
MHP runs one group each day during the workweek. Activities therapists do three groups per week.
Records reviews were consistent with this report. This is not consistent with the original plan for
staffing the ACU with one MHP and two activities/recreation therapists.
Most of the groups were activity oriented (coloring, playing games, exercise) which is an appropriate
subset of rehabilitative groups for the most ill but cannot represent the vast majority of therapy as was
the case on the ACU. Only two groups appeared to be structured and manualized, Social Skills and
Planning for a Better Life. 4 The former was appropriate for an acute unit, but the latter was not; it
focused on release planning, work, and skill acquisition, which are not the needs of an acutely ill
population, though might have been appropriate for many of the patients actually treated in the ACU
because they were less ill. There were no psychoeducational groups at all, a key treatment
modality/target for this population. There were occasional nurse notes that mentioned medication
education, but it was not clear what this consisted of and there was no evidence it was structured or
manualized.
I observed a group on the ACU. It was a group on self-esteem attended by 8 patients. In addition to the
fact that therapeutic interventions specifically targeting self-esteem have been shown to be ineffective,
what was more concerning was that the group was run in a day room setting with no privacy and
custody sitting in the group, the MHP did not set a proper frame for the group (no group norms), and
the MHP did the vast majority of the talking, which is not what should happen in a therapy group,
though most patients said something. That said, it was clear the MHP clearly wanted to help the
patients. The MHP did review previous homework and reviewed written materials on self-esteem.

I reviewed a Weekly Activity and Rounds Log form that is supposed to be used for all ACU patients. Use
of such forms in acute and long-term residential treatment units at prisons and jail around the country is
a common means of documenting patient’s behavior and adherence to treatment. The content of the
form produced is adequate. However, only one patient (PF) had a Weekly Activity and Rounds Log in
the record and it was incomplete; the form was also designed such that it is not clear whether absent

3
    PTX-2877 (Cent-Dockery-Elec-035606)
4
    PTX-2878 (Cent-Dockery-Elec-035609through Cent-Dockery-Elec-035614).
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 28 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 27


entries represent failed data entry or patient non-participation. It appears that they later quit using this
form as it did not appear in more recent medical records.
In my experience reviewing and working in correctional mental health systems around the country,
prison systems with adequate mental health services typically have between 0.5 and 1.5% of the
population in acute and intensive (hospital or near hospital level) beds; having well-functioning
residential treatment units allows lower numbers of acute and intensive beds. For an MDOC total
population of 19,000, this would be between 95 and 285 beds for patients needing acute and intensive
beds in MDOC. EMCF is designated to hold the most seriously mentally ill in the state system, and most
of the SMI are at EMCF. Therefore, it should contain all or the vast majority of these beds. There are no
intensive beds at EMCF, only the 14 acute beds.
In summary, the concept of the ACU is sound though too small in scale to have a substantial impact on
the needs of the SMI at EMCF. The ACU is also not providing the frequency of quality of services it was
designed to provide. Further, the specified groups are not adequate to serve the needs of the
population. It is likely providing some small benefit to services but it by no means addresses the
deficiencies identified at EMCF.

Infirmary
The mentally ill who require some degree of suicide watch or psychiatric observation are placed in the
infirmary. Conditions in the infirmary are unchanged. It still operates and appears to be more like a
restrictive housing unit than an infirmary. Cells are austere, lighting is poor, and the unit smells of
smoke or burnt materials. Several cells continued to show fire damage to the windows.

An officer sits in the central station monitoring the video feed. The video is supposed to provide for
views into the cells. There were two cells that were occupied which you could not see into at all: 514
and 517. Reportedly, cells 512, 513, 514, and 516 are used for suicide watch. The same are used for
one-to-ones, except 516 only occasionally. I was unable to enter most of the cells as they were
occupied. It was clear that cell 516 had available anchor points that could be used for hanging. I was able
to enter a cell 517. The light fixtures were breakable and could be made into sharps and there were
clear anchor points. The fixtures seem to be the same as those in occupied cells and unchanged from
my first visit.

There was a logbook of checks that was kept at the station by the officer monitoring the videos. An
officer also does a walk through every 30 minutes, but times showed these walk throughs were
occasionally more than 30 minutes apart. The officer said there was no provision for 15-minute checks.
The officer also logs coming and going of staff on to the unit, impairing ability to effectively monitor the
video feed.

Log sheets posted by patient cells had entries approximately every 30 minutes. Most showed that meals
were given. Showers are supposed to be offered Monday, Wednesday, and Friday. Some of these logs
were blank, some indicated no shower was offered, some indicated the patient refused, and some
indicated that the patient accepted.

Cell cleaning is noted on log sheets posted by the cells as well. Cells are supposed to be cleaned on
Monday, Wednesday, and Friday. The checklist all say that cleaning was not scheduled, sometimes even
for weeks. Not all the sheets were complete. Log sheets also indicate patient activity, including
showering, meals, and patient activity.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 29 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 28


While I was visiting, there was one patient on a one-to-one suicide watch. I spoke with the officer who
reported coding the patient’s behaviors every 15 minutes. I reviewed the code sheet and there were no
codes for anything other than the patient lying quietly.

One seriously mentally ill patient occupied cell 521. He had been admitted to the infirmary on 10/13/18,
but there were no log sheets until 10/16/18.

The central station where custody staff monitor the video feed also serves as a nursing station, violating
patient confidentiality. Medication carts are also prepared in this station.

The psychiatrist noted that there were usually 5 to 6 patients in the infirmary for mental health reasons
by the end of the workweek but that after the weekend the infirmary would fill up again. Patients knew
that they could simply state they were suicidal, and they would be taken to the infirmary until they
could be evaluated by a psychiatric prescriber on a weekday. Record review demonstrated that this was
in fact the case. See the above section on Crisis Response for a review of MHP interventions to crises.

The psychiatrist noted 1:1 observation was available but that they tried to limit these watches to 24 to
48 hours.

Sometimes there are no beds available for patients who have been placed on watch in the housing units,
including both restrictive housing and residential mental health units (e.g., Patient 19, Patient 29); in
such cases, there was no evidence that they were placed on any increased level of checks or on 1:1,
though often had their property restricted. In one case (Patient 29), the patient was placed back in
restrictive housing with “boxers only.” This patient had a history of multiple self- injuries and had the
day before engaged in a hanging attempt. While the assessment was that this patient was doing this for
“manipulative” reasons, the fact that clothing needed to be restricted to this degree for safety indicated
that this patient was clearly at risk of self-injury. To place such a patient in restrictive housing with only
boxers for clothing is completely clinically unreasonable and abusive. In another instance (Patient 19),
the patient was placed on the ACU where he assaulted a peer. Had he remained in the infirmary on
observation status, this would not have happened.

The psychiatrist reported engaging in daily rounds in the infirmary. While there was no documentation
of such rounds in the medical record, patients in the infirmary were seen regularly, though not daily, by
a psychiatric prescriber.

MHP infirmary rounds were not conducted consistently and were not done daily in most cases; in one
case (Patient 27), the patient was never seen during a week-long stay in the infirmary. These notes were
extremely cursory and virtually never included any therapeutic interaction. In many instances, the
patient was asleep or nonresponsive. In most cases these rounds amounted to looking to see that the
patient was alive, a function that was already supposed to be served by custody rounds. In the vast
majority of cases, there was a normal mental status examination included along with these MHP rounds,
even for patients who had well documented grossly abnormal mental status examinations. These notes
were unreliable and virtually worthless.

Nursing entries were in the chart the large majority of days, but stray missing days were common (daily
charting is required). There were several cases, especially those patients placed for extended periods of
time in the infirmary, where there was repeated failure to chart daily on these patients (e.g., Patient 2,
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 30 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 29


Patient 12, Patient 14, Patient 18, Patient 19, Patient 27, Patient 28). In many instances, the nursing
notes, though brief, contain far more useful information than the MHP notes.

None of the records reviewed by MDOC auditors for the December 2017 MDOC Clinical Contract
Compliance Review Report showed evidence that a higher level of care was considered for EMCF
patients after they spent more than 72 hours on suicide watch (Cent-Dockery-Elec-035573) and found
that EMCF patients were held in an acute setting “for extended periods of time” (Cent-Dockery-Elec-
035574). Patients were held on watch status (suicide watch or psychiatric observation) on average for
22 days (Cent-Dockery-Elec-035573). The MDOC auditors “were concerned with the fact that [EMCF]
patients who require crisis interventions for lengthy periods may need to be considered for a more
appropriate treatment location or more intensive treatment interventions” and state that “[i]f crises are
lasting two weeks and beyond without stabilization, staff should be referring the patient to a more
suitable treatment location or demonstrating attempts at intensive treatment interventions beyond
‘observation.’” (Cent-Dockery-Elec-035574). This remains a problem at EMCF, notwithstanding the
opening of the ACU.

Review of the infirmary logbook demonstrates a wide range of lengths of stay. Length of stay was not
tracked until August 2018. At the end of the records in September 2018, there were several patients
with stays longer than three months. The longest stay I saw was 152 days. These are unreasonably long
stays in such a highly restrictive setting with no treatment other than medications. If these patients
could not be stabilized quickly in the infirmary and could not be treated in the ACU or residential mental
health units, they should have been hospitalized.

Medication Management
Psychotropic Prescribing
There is still no procedure in place at EMCF providing due process to administer long-term involuntary
antipsychotic medications consistent with Harper v. Washington. So-called “Harper hearings” are
industry standard and policies and processes for these hearings have been developed and implemented
in prison and jail systems across the country over the past 25 years. However, the medical records
demonstrated several patients who were receiving long-term involuntary antipsychotic treatment (e.g.,
Patient 3, Patient 18, Patient 19, Patient 27) without receiving Harper hearings.

MDOC identified this as a problem last December, despite the fact that its own policies provided for
administrative reviews of requests for non-emergency involuntary medications (Cent-Dockery-Elec-
035575).

The psychiatrist reported that there was no difficulty obtaining labs. There are periodic chart entries
that blood draws for labs were canceled, but usually done later, owing to facility lockdowns or lack of
security escorts.

On numerous occasions, medications were frequently started above recommended starting doses,
sometimes 2-3 times above (e.g., Patient 2, Patient 3, Patient 4, Patient 12, Patient 16, Patient 18,
Patient 19, Patient 20, Patient 25, Patient 27, Patient 28, Patient 30).

Medication monitoring was variable. An Abnormal Involuntary Movement Scale (AIMS) was done on
every patient taking antipsychotics for the medical records I reviewed (and Centurion data also showed
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 31 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                    Page 30


good results – see Quality Management below). However, I found numerous problems with laboratory
monitoring. Baseline labs are rarely obtained. Labs are frequently ordered after beginning a
medication, but usually 2-4 weeks after starting medications. This is too long as it is during that time
period that risk of adverse events is highest. It is reasonable to order them within 3 days if it is critical to
start medications immediately, but this is not happening. Another problem was that lab results were
often not addressed in progress notes, even when abnormal (but they should always be noted, even if
normal). There were also several instances where patients refused labs and this was never addressed
(e.g., Patient 7, Patient 8, Patient 27). Centurion data shows that lab monitoring was usually done
according to protocol (see Quality Management below). Review of Policy D-02b Psychotropic
Medication (which speaks only to Walnut Grove Correctional Facility; presumably it applies to EMCF as
well since it is the only policy on psychotropic prescribing submitted) states that “laboratory tests … are
made prior to initiating psychotropic medication. When clinically appropriate, the initiation of
psychotropic medication is delayed until after the results of … laboratory tests are available and have
been reviewed by the psychiatrist or nurse practitioner. Psychiatric staff document their review of the …
laboratory rest results in the health record.” Policy D-02b specifies that “When atypical antipsychotic
medications are prescribed, the psychiatrist or nurse practitioner ensures that the patient’s weight, girth
and metabolic functioning are assessed and documented to provide a baseline.” I saw no examples of
weight or girth measurements documented in patient progress notes; weights were sometimes in the
record but generally were not current at the time of starting a medication and there were no girth
measurements in the record that I could find. Metabolic studies were virtually never done prior to
starting medications. I also saw no examples of baseline electrocardiograms.

Policy D-02b also speaks to monitoring metabolic and endocrine function “according to the Centurion
Laboratory Guidelines for Psychotropic Medications.” I was not provided a copy of this. Given that in
virtually every instance, baseline labs were not obtained, it is difficult to know how the Centurion quality
management data could find such a high degree of compliance. Further, there are well-established
guidelines for laboratory monitoring published in the literature. Regardless of what Centurion publishes
as its own guidelines, standard of care is driven by what is published in the mainstream literature.
Examples of poor laboratory monitoring were numerous (Patient 7, Patient 23, Patient 2, Patient 4,
Patient 5, Patient 8, Patient 12, Patient 14, Patient 16, Patient 18, Patient 20, Patient 19, Patient 27,
Patient 28, Patient 30).

Several patients were treated with antipsychotics with no justification (e.g., Patient 5, Patient 20,
Patient 30).

Many patients received emergency injections of an antipsychotic, virtually always haloperidol, even
though this is no longer preferred medication for emergency antipsychotic treatment. There were
several patients who received antipsychotic injections without sufficient clinical justification (e.g.,
Patient 2, Patient 3, Patient 4, Patient 14, Patient 16, Patient 20, Patient 27, Patient 29). Oddly, one of
those same patients should have received an emergency antipsychotic injection at a different time, but
the psychiatrist noted it was not justifiable (Patient 3). One patient also received repeated injections of
haloperidol without justification (Patient 14) and though he sometimes requested it, it is still
inappropriate to have given it as an injection; it should have been given orally if needed. Another
patient received about 30 such injections (Patient 19); while they were mostly warranted each time, the
standing dose should have been adjusted as there is no evidence of the efficacy of as needed
antipsychotics other than in emergency situations. Further, this patient was on the same medication for
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 32 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                 Page 31


months with no response and there was no discussion of alternative medications; this was extremely
poor practice.

Acknowledging problems with use of emergency medications, the December 2017 MDOC Clinical
Contract Compliance Review Report states that emergency medications are not a long-term solution to
the needs of seriously mentally ill patients who are in need of psychotropic medications for their own
safety and well-being (Cent-Dockery-Elec-035576).

Consistent with my current findings, in the December 2017 MDOC Clinical Contract Compliance Review
Report, Defendants’ auditors reviewed the records of five EMCF patients who had received emergency
medications. For one patient, there was no documented order for emergency medication. For two
patients, documentation did not provide clear clinical support for the use of the medication. There was
also one instance where emergency medication was continued for more than 72 hours. The report
states that the use of emergency medicines for more than 72 hours is not consistent with standards
(Cent-Dockery-Elec.-035577).

I saw no examples of any patients receiving emergency injections of benzodiazepines, despite the fact
that this is the standard of care in many situations of treating acutely agitated patients. Policy D-02b
appropriately provides for the use of benzodiazepines in emergency situations. It also provides for use in
other cases with the approval of the Chief Psychiatrist; I saw no patients treated with any
benzodiazepines. While it is reasonable to be cautious about using such medications in a correctional
setting, to not use them at all is not clinically justifiable.

One patient (Patient 16) was also given an inappropriate injection of Benadryl. The patient complained
of side effects (“locking up”), but the PNP noted no evidence of dystonia or other side effects and
nonetheless gave an injection. Note that there was not one case where a physical examination for side
effects other than an AIMS, was documented in the medical records. The assessment of dystonia,
rigidity, and tremor, all potential antipsychotic side effects, all require a physical examination.

Another patient (Patient 30) had Depakote discontinued after reporting having reportedly taken an
overdose of others’ Depakote. However, the PNP did not verify whether he had overdosed by checking
a Depakote level, did not consider whether the medication was indicated, and did not consider
alternatives to assure that the patient did not have access to Depakote. While the PNP noted that
another reason for discontinuing the medication was non-adherence, the MAR showed adherence.
Besides, if the patient was being truthful about getting the Depakote from a peer, stopping this
medication would not reduce the risk. This appeared to be a non-clinical response.

Similar to the findings of my initial report, the December 2017 MDOC Clinical Contract Compliance
Review Report found that 94% of EMCF patients prescribed psychotropic medications do not have
signed informed consent forms in their medical records (Cent-Dockery-Elec-035565). This has much
improved since that time; almost all patients had consent forms for each psychotropic medication
prescribed.

According to a December 2017 MDOC Clinical Contract Compliance Review Report, patients at six state
prisons including EMCF were generally being seen by psychiatric providers every 90 days at their cell
front, rather than in a confidential clinical space (Cent-Dockery-Elec-035571). Where patients were seen
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 33 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 32


was often not recorded in provider progress notes, but there were some notations of contacts being at
cell front. Except under unusual circumstances, patient encounters should never be at cell front.

In my opinion, the psychotropic prescribing practices have deteriorated since my previous review.
While the new psychiatrist spoke of rectifying some of the problems, the records are replete with
problems including: poor prescribing (especially excessive initial dosing), inappropriate use of
emergency injections of antipsychotics, poor laboratory monitoring, failure to conduct appropriate
physical examinations, and lack of a Harper procedure for long-term involuntary antipsychotics.

Medication Administration
Most patients reported that medications were rarely coming after midnight over the last few months.
However, they still frequently come after 10 PM according to the medical records which include a
number of notes where patients asked to be placed on morning medications either because the
medications are coming so late that they are having difficulty getting up in the morning or because they
are already asleep when medications come and are thus not getting their medications. The psychiatrist
confirmed that medications were sometimes coming late but rarely after midnight. Morning
medications were described as coming more timely than nighttime medications, rarely after 10 AM.

A patient (Patient 12) submitted an administrative review program complaint in January 2018 regarding
medications coming at two in the morning. The staff response was, “We continue to recruit and hire for
the positions at EMCF.” Another complaint submitted in June 2018 (Patient 32) stating that there was no
pill pass at all. The response was, “Thank you for this information, we are working on getting right staff
in the facility.”

MARs were almost never complete. As noted in a number of medical record reviews, patients who had
undetectable or very low levels of medications found in their blood frequently showed that the patient
was taking medications for those entries that were completed, even for a patient who was known to be
flushing medications down the toilet (Patient 18). The reliability of the MAR is highly suspect. Also note
that while I was in the infirmary, I witnessed two nurses completing an MAR in the nursing station prior
to administering medications to patients in the infirmary rather than at the time of medication
administration. This is not proper procedure and obviously predisposes to error.

Note that it was also not uncommon to see entries in the MAR showing that medications were out of
stock. This rarely went on for more than two or three days but nonetheless is a serious problem as it is
recurrent. It may lead to discontinuation syndromes (similar to withdrawal) or even deterioration of the
psychiatric condition. The psychiatrist noted that when medications were ordered, they were usually
filled the next day.

There were also numerous times when emergency injections of antipsychotics were administered but
there were no nursing notes reporting on the patient’s response (e.g. Patient 18); this is not within the
standard of care. One patient was given an injection of long-acting haloperidol decanoate when the
order was for a short-acting injection of haloperidol (Patient 19).

Group and Individual Therapy
if anything, the provision of therapy has declined from my previous review, except for the few patients
admitted to the ACU.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 34 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                 Page 33


According to a December 2017 MDOC Clinical Contract Compliance Review Report, “for many patients in
correctional settings group treatment can be a very effective modality.” At EMCF, groups were “being
offered by activity therapists to patients at EMCF, but no groups were being offered at the site by
MHPs” and only 10% of EMCF patients reviewed had evidence of any group therapy in their records.
EMCF “staff primarily attributed the limited group programming to mental health staffing shortages,
lack of space, lack of time, and lack of expressed patient interest” (Cent-Dockery-Elec-0355564).

While I did see evidence of groups being run by MHPs, both at the time of my initial report and in in my
current review of medical records, most patients did not receive any group therapy. Other than in the
ACU, I saw almost no evidence of any patients receiving group therapy. As noted above in the section
Residential Mental Health Units, there is only provision for one group per week conducted by an MHP
and one group per week by in activities therapist on these units. As there are up to 60 patients on one
unit, it is impossible for the vast majority of patients to receive any of these groups at any given time
(maximum group size is typically 15). Given that the vast majority of seriously mentally ill are on HU-3,
this is a serious deficiency.

I saw no evidence of any individual therapy. There were stray instances where an MHP note indicated
the discussion of coping strategies such as relaxation, but never any concerted effort to teach and
reinforce such strategies, let alone any formal psychotherapy.

There were many patients, especially patients with serious and recurrent self-injury, who needed basic
individual psychotherapy or, if willing, appropriate group therapy. None of these patients received any
such treatment nor were they helped through strategies such as behavior management plans. Other
than medications, which are of minimal help with most patients who exhibit this behavior, these
patients were completely neglected.

Restrictive Housing and Isolation of the Seriously Mentally Ill
I saw more evidence of the seriously mentally ill being placed in restrictive housing and remaining in
isolation in the infirmary during this assessment than previously. Restrictive housing of the mentally ill
can lead to exacerbation of mental illness, largely owing to the isolation and lack of appropriate
stimulation, and limit access to treatment that can ameliorate mental illness. This puts patients at risk
of long-term worsening of their condition and decreases the likelihood of responding to treatment. It is
also well-known that placement in restrictive housing is associated with suicide and self-harm, for which
the mentally ill are already at elevated risk.

As noted in the opening of the section Assessment and Treatment Planning, 10% of those on the mental
health caseload are in restrictive housing and 14% of the most ill are in restrictive housing.

Per the December 2017 MDOC Clinical Contract Compliance Review Report, there are 103 segregation
beds at EMCF. 99% of the inmates in segregation are on the mental health caseload. MDOC admits the
percentage of mental health caseload inmates housed in segregation is higher statewide than in other
correctional departments throughout the country (Cent-Dockery-Elec-035568).

HU-5 smelled strongly of smoke and burned materials. HU-5C is primarily administrative segregation,
HU-5A and HU-5B are for long-term maximum custody, and HU-5D is for step down from restrictive
housing.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 35 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                  Page 34


On HU-5C, I saw several cells with windows covered in smoke and fire damage on other windows. There
is obvious fishing gear (strings and cloth used by inmates to exchange materials between cells) in several
cells. Custody staff simply walked by and did not do anything about this. I spoke briefly with many of the
men on this unit and identified several for more in-depth interviews later.

On HU-5B, one cell had an overflowing sink. The inmate in the cell noted that it was hot water and that
he had nothing to clean it up with. There had been a broken pipe inside the pipe chase that had not yet
been fixed, but he remained inside the cell. I again interviewed a number of the men on this unit and
identified several for more in-depth interview.

When I was visiting HU-5, the door to HU-5A was broken and I was unable to enter.

An MHP is assigned to restrictive housing. There is occasional weekend and evening coverage, but
weekend coverage is not consistently provided for. None of the mentally ill EMCF inmates housed in
segregation whose records were reviewed for a December 2017 MDOC Clinical Contract Compliance
Review Report had evidence of participation in group therapy in their medical records (Cent-ockery-
Elec-035569). I saw no evidence of patients receiving any group therapy while in restrictive housing.
The same December 2017 report also found that MHPs were not consistently providing 30-day
individual contacts with EMCF patients in segregation, as required by their LOC designations (Cent-
Dockery-Elec-035571).

MHPs are more reliably conducting weekly rounds in restrictive housing, though the rounds remain
cursory and often do not include information in the observations section. Nursing rounds in segregation
were very poor until the last few months when they were being done more reliably.

I reviewed HU-5 logs to determine how long MHPs spent conducting rounds in restrictive housing, which
are required weekly. For MHP visits that have both entry and exit times, I found the following for
9/2/18 to 9/8/18 and 9/23/18 to 9/29/18 in the 4 restrictive housing pods, HU-5A through HU-5D (in
minutes): 5, 14, 3, 12, 2, 7, 12, 5, 7. It is not clear how many patients were seen during each visit, but it
is clear that MHPs spend little time in restrictive housing. Thus, it is not surprising that MHP medical
record notes of patient contacts in restrictive reflect cursory contacts.

Kites for medical or mental health care are given to officers, rather than to healthcare professionals.
There is no provision for confidential requests for healthcare.

A number of seriously mentally ill patients were placed in restrictive housing in HU-5 (e.g., Patient 3,
Patient 4, Patient 7, Patient 9, Patient 18, Patient 27, Patient 29), some even while acutely ill (e.g.,
Patient 3, Patient 18, Patient 27, Patient 29). There was never any discussion about contraindications to
restrictive housing. In one case, a psychiatrist wrote of a very psychotic patient (Patient 18) who did not
want to return to HU-5 stating he “really has no choice given his long-term [segregation] status --
despite his denial that he should have his status.” The psychiatrist even noted, regarding the necessity of
returning to HU-5, that “it is unclear how he will react to this.” There was even discussion of use of
force to return him to HU-5. A similar series of events, including a use of force, occurred for another
seriously mentally ill patient who did not want to be moved from the infirmary to restrictive housing
(Patient 27). One very mentally ill man (Patient 3) refused to leave the infirmary despite being sprayed
with OC three times. He remained in the infirmary, where he received emergency injections of
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 36 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                    Page 35


haloperidol, and a few days later was transferred to restrictive housing, again the subject of a use of
force with OC. He remained psychotic and refused medications in restrictive housing.

Two seriously mentally ill patients (Patient 27, Patient 29) were even placed in restrictive housing on
what amounts to suicide precautions, “stripped” of clothing because they were required to return to
restrictive housing and every time they were, they harmed themselves; both had psychotic
disturbances. There was no discussion of whether restrictive housing was contraindicated. This is
unconscionable. Another (Patient 2) was on 15-minute observation after having set a fire and yet was
able to cut himself seriously enough to require treatment in an emergency room.

While placement in restrictive housing is isolating and HU-5 is a patently non-therapeutic environment,
the infirmary is, in some ways worse. Patients in the infirmary are just as isolated or more so. They
have no activities and do not even get out of their cells for yard. Some patients stay there for many
months (e.g., Patient 18, Patient 19). This is extremely counter-therapeutic.

I reviewed numerous RVRs involving seriously mentally ill patients (Patient 2, Patient 3, Patient 33,
Patient 17, Patient 34, Patient 35, Patient 29) and saw no evidence of mental health participation in the
RVR process. In one case, a clearly chronically mentally ill patient (Patient 3), in denial of his mental
illness refused placement in HU-3, stating he was not “retarded” or “crazy,” and was found guilty of an
RVR. In another instance, a clearly psychotic patient (Patient 17) was infracted for writing on the wall of
his cell; he lost his privileges for 30 days. Another patient (Patient 35) was found to have over 100 pills
in his cell; there was no report of this in the medical record, the note soon thereafter indicated that he
was indicated that he was taking his medications. On another occasion, a psychotic patient (Patient 29),
who was trying to hang himself was found guilty of an RVR for reportedly taking a swing at staff who
were trying to cut off the noose.

I also reviewed segregation records of 18 mentally ill inmates, several of them with severe symptoms
(e.g., Patient 3, Patient 18, Patient 29). Only one (Patient 29) had any mention of mental health
involvement. In that case, the mental health staff conveyed that he should not return to his living unit
because he owed a debt; there was no mention of his serious mental illness.

It is a well-accepted practice throughout corrections for mental health staff to be involved in the
disciplinary process to help ensure that patients are not punished for behavior that is the product of
mental illness, that any disciplinary sanction is not clinically contraindicated, and that a timely clinical
contact follows disciplinary offenses so the underlying behavior can be assessed and treated. These
safeguards are not in place at EMCF.

Hospital-Level Care
EMCF still has no access to hospital-level care.

Two patients I reviewed clearly required hospital-level care (Patient 18, Patient 19). Others (e.g., Patient
17 and Patient 3) likely did as well, but the poor documentation and assessments throughout the
records I reviewed make it difficult to say with certainty. Both Patient 18 and Patient 19 were in the
infirmary for months without being stabilized. Both received numerous emergency injections but
remained grossly psychotic and unstable. Both spent time in restrictive housing because they were too
out of control to be on residential mental health units, demonstrating that EMCF lacks an appropriate
setting for the most seriously ill.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 37 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                   Page 36


Quality Management
Per the contract, there is to be “a program of Continuous Quality Improvement (CQI) Program and
Professional Peer Review at each Facility and Satellite Facility, which will include, but not be limited to,
audits and medical record review.” Peer review may take many forms but typically involves review of
clinical work by peers in the same field; for my original report I received only one incomplete peer-
review of a psychiatrist, and I have seen no further peer reviews. The contract also specifies that inmate
deaths are also to be reviewed. The contract provides that “quality management support services shall
be system-wide and shall be in place within six (6) months following commencement of services under
this agreement.” The contract specifies that these services must be documented. I did not receive any
such documentation other than some limited death reviews (see below).

The contract also calls for medical staff to meet “monthly with MDOC representative(s) and staff to
discuss issues relevant medical care in the system.” Documentation of this meeting is specifically
required. I did not receive any such documentation in the CQI data provided.

MDOC Audits
MDOC contract monitor monthly site visits did not address clinical services. They focused on facility
conditions and policy adherence by custody staff. Every month there were numerous facility problems
and policy violations noted. Among the policy violations noted included: failure to properly monitor
food distribution, failure to assure that windows remained uncovered, failure to lock security doors
(including pod doors), failure to halt obvious inmate misconduct, failure to complete proper paperwork
upon segregation of inmates, failure to maintain a post, failure to maintain inmate property restrictions,
failure to detect and remove contraband (including obvious contraband), failure to assure inmates had
their state issue, failure to assure property accompanied inmates upon transfer, failure to update
inmate photos, failure to properly store chemicals, failure to complete facility logs, failure to properly
screen staff upon entry to the facility, failure to properly complete and review use of force packets,
failure to properly conduct counts, failure to properly monitor living unit pods, failure to assure that
prisoners are wearing proper uniforms. Note that many of these problems continued month after
month. Many of these problems directly put the mentally ill at risk. Covered windows and other forms
of failed monitoring prevent proper monitoring of patients’ condition (including self-harm). Security
failures, the presence of contraband, and failure to halt misconduct create an unduly stressful
correctional environment, to which the mentally ill are especially sensitive. The ubiquitous presence of
drugs such as “spice” is also very problematic for the mentally ill as they are more sensitive to its
psychotogenic properties.

The only robust audit of mental health services was in December 2017. During the week of December
11, 2017, the Mississippi Department of Corrections conducted a yearly clinical contract compliance
review at EMCF and five other facilities of "mental health services delivered under the contract between
Centurion and the MDOC and to identify areas that may need improvement or support." To complete
the compliance review, "input was obtained from facility Wardens . . . Centurion Health Service
Administrators; Site Mental Health Directors; and Centurion mental health and psychiatric staff." A total
of 182 medical records were audited representing 5.6% of the 3,250 inmates receiving mental health
services at the time of the review." The review included documentation audits, process audits and on-
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 38 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 37


site review of treatment space (Cent-Dockery-Elec-035550). Many of the results of this audit were cited
in the above sections.

Centurion’s health care contract with MDOC requires that patients on medications be seen by an MHP
every 30 days. Auditors noted that Centurion’s health care contract with MDOC requires that patients
with a level of care C designation be seen by an MHP every 45 days. Auditors noted that “the
expectation of the Centurion Regional Office is that patients are to be seen at least every 30 days.” As
of December 2017, 70% of EMCF patients with a level of care C designation were not seen by an MHP
every 45 days and none were seen every 30 days (Cent-Dockery-Elec-0355563). Accordingly, “significant
improvements are required in conducting 30-day clinical contacts with patients at EMCF” (Cent-Dockery-
Elec-033567).

Centurion’s health care contract with MDOC requires that patients with a level of care D designation be
seen by an MHP every 30 days and level of care E every 7 days. As of December 2017, there was no data
reported on this population (Cent-Dockery-Elec-0355563).

According to the December 2017 MDOC Clinical Contract Compliance Review Report, at five of the six
MDOC correctional facilities audited patients on the mental health caseload were seen by a psychiatric
provider every 90 days. The one facility that failed to ensure the mental health caseload prisoners were
seen every 90 days by a provider was EMCF (Cent-Dockery-Elec-035566) and there was a backlog of 236
EMCF patients for the psychiatrist as of December 11, 2017 and 33% of EMCF patients were not seen by
the psychiatric provider at the interval required per the Centurion contract (Cent-Dockery-Elec-035565).
The contract requires that patients initially prescribed psychotropic medication be seen every month for
three months and then every 90 days. Routine referrals are supposed to be seen within 14 days.

2017 Centurion Audits
Defendants conducted monthly quality improvement studies through 2017. Each study measured the
same health services processes, referred to as indicators in their QI studies. For mental health, these
were the following: (1) If an EMCF inmate is currently on mental health caseload, there is
documentation that mental health staff was notified of placement; (2) non-intake MHP referrals to a
psychiatric provider were seen by a provider within 14 days; (3) mental health services completed and
documented rounds are conducted at least weekly for mental health caseload patients in segregation;
(4) EMCF patients on psychotropic medications are seen every 90 days by a psychiatric provider; and (5)
mental health caseload patients are seen in group or an office visit monthly by an MHP. See, e.g., Cent-
Dockery-Elec-035581_020, 035 (Jan. 2017 CQI report).

Defendants established a minimum 90% compliance threshold for each indicator. See, e.g., Cent-
Dockery-Elec-03581_037 (Jan. 2017 CQI report).

A facility CQI committee reviews all QI data monthly and must complete an Improvement Plan for
deficient indicators, “listing strategies for improvement, the responsible party, date of next review, and
means of measuring improvement.” Cent-Dockery-Elec-035581_037 (Jan 2017 CQI report).

The results of these audits are as follows: If an inmate is currently on the mental health caseload, there
is documentation that mental health staff was notified of placement. Defendants fell below the 90%
threshold for every reporting month in 2017. The studies show the following results for 2017: January:
95% non-compliance; February: 90% non-compliance; March: 40% non-compliance; April: 43% non-
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 39 of 158
November 30, 2018                  Gage EMCF Supplemental Report                                Page 38


compliance; May: 86% non-compliance; June: 76% non-compliance; July: 82% non-compliance; August
and September 2017: no results; October: 32%non-compliance; November: 100% non-compliance;
December: 33% non-compliance. See Ptx 2818

Defendants’ Improvement Plans for this indicator show the following: the February, March, and May
Improvement Plans are identical. There are no Improvement Plans for October, November, and
December 2017. The January, April, June, and July Improvement Plans fail to list the means to measure
improvement. See Ptx 2818.

For the indicator, “if in segregation, mental health services completed and documented rounds at least
weekly,” Defendants measured two elements: “mental health services completed,” and “documented
rounds at least weekly.” The methodology section of the CQI reports does not instruct staff on how to
score records where only one of two indicators is met. Also, the CQI reports do not define what “mental
health services” are to be measured by this indicator, and there are no instructions to staff in the
methodology section of the reports instructing staff what they are to assess as to “mental health
services.” See, e.g., Cent-Dockery-Elec-035581_032 (Jan. 2017 CQI Report)

The indicator for weekly mental health rounds in segregation is inconsistent with EMCF Policy, which
requires three mental health rounds per week in segregation. Compare PTX-2058; Cent-Dockery-Elec-
000914 (Policy E-09)

As to this indicator, the 2017 monthly reports show that Defendants fell below the 90% threshold for
two of the seven months measured. For three months, there was no CQI data, the reports stating “n/a”
or not applicable for this indicator. In November 2017, Defendants were 80% non-compliant. No
Improvement Plan was listed. In December 2017, they were 100% non-compliant. Again, there was no
Improvement Plan listed. See Ptx 2818.

Defendants conducted monthly CQI studies in 2017 to measure the following: mental health caseload
patients are seen by an MHP in group or an office visit every month. See Ptx. 2818. The CQI indicator is
inconsistent with EMCF policy, which requires that an MHP monitor all patients suffering serious mental
illness every 30 days. PTX 2058, Cent-Dockery-Elec-000972. The CQI studies show that Defendants failed
to reach the 90% compliance threshold every month in 2017. The monthly results are as follows: 46%
non-compliance in January-April 2017; 32% non-compliance in May 2017; 26% non-compliance in June
and July 2017; no results for August or September; 58% non-compliance in October 2017; 57% non-
compliance in November 2017; and 54% non-compliance in December 2017. See Ptx. 2818.

2018 Centurion Audits
I received 10 Excel spreadsheets of Centurion quality management data for 2018 (Cent-Posttrial-001809
to Cent-Posttrial-001818). There are eight spreadsheets for January through August 2018. One
spreadsheet has a date of 2/8/18 for “dates of contract compliance review.” The final spreadsheet
appears to show summary data for January through August 2018. No methodology was provided, so
interpretation is difficult in some cases. Some measures are transparent and can be interpreted.

The most important thing to note about these audits is that they look only at medical records
documentation. They do not address the quality of care or even the content of medical records
documentation for mental health patients. They also look at a very narrow range of mental health
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 40 of 158
November 30, 2018                     Gage EMCF Supplemental Report                                    Page 39


documentation. The only elements reviewed were (note that item one was for CMCF only and is not
included):

    2.   Non-intake MHP referrals to psychiatry seen within two weeks
    3.   Weekly MHP segregation rounds
    4.   Patients on psychotropic medications seen by a psychiatric prescriber at least every 90 days
    5.   patients on mental health caseload seen in group or office visit monthly

The Excel spreadsheets tallying the results of these audits specify that “items 4 & 5 will be given
compliance rating based on [mental health] sick call & [mental health] caseload log information.” As
there was no methodology included, it is not clear exactly what this means. If Item 4 is based only on
whether there was a sick call for a patient, or based on the log of appointments for mental health staff,
this is inadequate, as it is possible that patients may not be seen when there is a sick call; for instance, if
there is a lock down or other reason for cancellation. For Item 5, if use of the caseload log is limited to
determination of the pool of patients that need to be seen, this is a reasonable methodology provided
the caseload log is an accurate measure of those needing services. As there are large numbers for these
two items, it appears that this was drawn from an electronic source, likely the electronic health record,
but that is not specified.

While these are important benchmarks to track and represent a good starting point, they do not
represent an adequate quality management program. Each of them has substantial limitations. For
instance, referrals to psychiatry may need to be seen immediately in some cases, not just every 90 days.
And the contract requires that those started on psychotropics be seen monthly for three months and
then every 90 days; this is a reasonable provision but is not being tracked by Centurion. Urgent and
emergent referrals are also not tracked.

Weekly segregation rounds are a solid benchmark but it is important to determine whether the rounds
are providing any value beyond just assuring that the person is alive and the cell is clean, which should
be a custody function anyway.

While all patients on psychotropic medications should certainly be seen at least every 90 days, the
frequency of clinically necessary visits can vary from daily to every 90 days. Assuring that patients who
are started on medications or have medication changes are seen more promptly is another important
benchmark that is not tracked.

Assuring that patients on the mental health caseload are seen in a group or office visit monthly is
virtually worthless. While there may be some patients who require only monthly case management
services, as the sole benchmark for MHP treatment, this is entirely inadequate.

Some reports included tracking of medication monitoring, though the requirements for the monitoring
were not included so it is difficult to interpret these results. Some reports also include monitoring of
those on suicide watch and the presence of treatment plans. Note that for treatment planning, the
requirements vary with the level of care. Those with level of care B must have an annual treatment plan,
C every six months, D every three months, and E monthly. These are reasonable standards given the
acuity definitions. The data are not broken down by level of care. Given that those with higher acuity
need more frequent plans, it would be especially concerning if the problems lie mostly with this at-risk
population; this should be specifically evaluated.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 41 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 40


Most elements of mental health services at EMCF were not measured. There is no tracking of clinician
caseloads, diagnostic distribution, levels of care, residential mental health placement, psychotropic
medication prescribing, crisis response, mental health grievances, use of force on mental health
patients, placement of mental health patients in segregation, completion of groups, provision of
individual therapy, involuntary medication, or even suicide and self-harm. It is not necessarily to track
all of these on an ongoing, monthly basis. Some do require this level of tracking and others should at
least be annually assessed. Without knowing important things like the distribution of diagnoses and
levels of care in the EMCF population, it is not possible to know what the needs of the patients are.
Tracking of response to crises, patient requests for services, residential mental health placement, and
suicide and self-harm are standard benchmarks for correctional quality management mental health
care.

The spreadsheets for January show the following:

    •   19/20 (95%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
    •   1/3 (33%) of patients had segregation rounds documented at least weekly (note: records were
        not selected on the basis of whether patients were in segregation, so this sample is exceedingly
        small)
    •   908/998 (91%) of inmates on psychotropic medications were seen at least every 90 days
    •   630/1029 (61%) of patients on the mental health caseload log were seen in a group or office
        visit at least monthly

The spreadsheets for February show the following:

    •   9/12 (75%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
    •   0/0 (NA) of patients had segregation rounds documented at least weekly (note: records were
        not selected on the basis of whether patients were in segregation, so this sample is exceedingly
        small)
    •   937/956 (98%) of inmates on psychotropic medications were seen at least every 90 days
    •   699/991 (71%) of patients on the mental health caseload log were seen in a group or office visit
        at least monthly

The spreadsheets for March show the following:

    •   21/24 (88%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
    •   10/25 (40%) of patients had segregation rounds documented at least weekly
    •   912/923 (99%) of inmates on psychotropic medications were seen at least every 90 days
    •   946/952 (99%) of patients on the mental health caseload log were seen in a group or office visit
        at least monthly

The reports from April were much more difficult to interpret.

Spreadsheets for April show the following:

    •   18/18 (100%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
    •   2/10 (10%) had timely treatment plans
    •   20/20 (100%) had psychotropic monitoring labs per protocols
    •   9/9(100%) had AIMS testing per protocols
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 42 of 158
November 30, 2018                  Gage EMCF Supplemental Report                                Page 41


   •   14/19 (74%) of those on suicide or psychiatric observation were seen daily
   •   0/10 (0%) of those on suicide watch had documentation of their status every 15 minutes
   •   0/19 (0%) of those on suicide or psychiatric observation had crisis intervention plans
   •   0/6 (0%) of those on suicide or psychiatric observation had a treatment plan revised or reviewed
       within 72 hours

Spreadsheets for May show the following (no raw data was included for several measures, only
percentages, so it is unclear how meaningful these results are):

   •   100% of non-intake MHP referrals were seen by a psychiatrist within 14 days
   •   838/930 (90%) of those on psychotropic medications were seen at least every 90 days
   •   899/957 of patients on the mental health caseload log were seen in a group or office visit at
       least monthly
   •   There are two measures that do not have any clear definition or source. In a table titled,
       “Evaluation,” the figures were 70% for “mental health” and 18% for “suicide or psych obs”

Spreadsheets for June had limited mental health data and show the following:

   •   850/861 (99%) of those on psychotropic medications were seen at least every 90 days
   •   919/943 (97%) of non-intake MHP referrals were seen by a psychiatrist within 14 days

Spreadsheets for July show the following (no raw data was included for several measures, only
percentages, so it is unclear how meaningful these results are):

   •   810/817 (99%) of those on psychotropic medications were seen at least every 90 days
   •   872/920 (95%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
   •   0/0 (NA) of non-intake MHP referrals were seen by a psychiatrist within 14 days (none of the 20
       records reviewed included a referral)
   •   0/20 (0%) had timely treatment plans
   •   7/7 (100%) had psychotropic monitoring labs per protocols
   •   11/12 (92%) had AIMS testing per protocols
   •   19/19 (100%) of those on suicide or psychiatric observation were seen daily
   •   0/19 (0%) of those on suicide watch had documentation of their status at least every 15 minutes
   •   3/19 (16%) of those on suicide or psychiatric observation had crisis intervention plans
   •   0/19 (0%) of those on suicide or psychiatric observation had a treatment plan revised or
       reviewed within 72 hours
   •   17/20 (85%) of those in segregation had weekly mental health rounds documented
   •   0/20 (0%) of those in segregation more than 30 days had a current mental health assessment
   •   0/20 (0%) of those in segregation more than 90 days had a current mental health assessment
   •   17/20 (85%) of those in segregation had daily nursing rounds

Spreadsheets for August had limited mental health data and show the following:

   •   790/798 (99%) of those on psychotropic medications were seen at least every 90 days
   •   991/1112 (98%) of non-intake MHP referrals were seen by a psychiatrist within 14 days
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 43 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 42


Some of these results must be interpreted in the context of other findings. For instance, a different
measure, reported only in February 2018, found that only 67% of those seen at intake by EMCF had
proper referrals for medical, dental, or mental health. Thus, the fact that those referred were reliably
seen within 14 days by a psychiatrist when referred excludes cases that were not properly referred,
giving a skewed sense of the effectiveness of psychiatric referral to and follow-up from intake.

These results generally corroborate the medical records reviews I conducted and summarized in
preceding sections. As I observed in the medical records, the audits found that MARs were often
incomplete (a small minority until July 2018 when it increased to 80%) and that nursing rounds in
segregation were often not conducted.

Patients on psychotropic medications are being seen regularly by psychiatric prescribers and psychiatric
prescribers are responding promptly to referrals from MHPs (with some exceptions, e.g., Patient 20). I
found more problems with medication monitoring than indicated above; this is likely because the
associated protocols are permissive and do not require important components of medication
monitoring such as obtaining baseline laboratory examinations and follow-up of abnormal results. AIMS
testing was being done regularly as shown by their results and consistent with my review.

15-minute checks for suicide watch are not being done at all reliably. Assessments and clinician visits
with those on suicide and psychiatric observation are spotty but these patients are being seen, though
the only clinicians providing any meaningful contact are the psychiatric prescribers who do not see the
patients daily. There were numerous instances where patients went several days without being seen.

Recently, segregation rounds are being done most of the time by both nursing and mental health.
Mental health improved earlier this year but nursing improved only the last months, so it is unclear if
this will be sustained. Mental health staff are not doing periodic assessments (30 and 90 day) of those in
long-term segregation as required by policy.

MHPs are more reliably having contact with patients every 30 days. However, as documented above,
these contacts are of almost no clinical value and amount to brief contacts (likely seconds to minutes)
rather than any type of treatment.

Treatment planning is virtually nonexistent. Crisis plans are not being done; I found only two in the
medical records and they were not implemented. Treatment plans remain generic. My review of
Centurion data showed that only 62% of caseload patients had treatment plans and most are outdated.

Death Reviews
In the following, I do not comment on the adequacy of the custody or medical responses as those are in
the purview of other experts. A number of these is mention “spice” (a synthetic cannabinoid) use as a
cause of death, but there was only one case where any support for actual use was in the death review.
Further, there was no discussion about how “spice” use may have contributed to death. Lastly, and
most importantly, if it were actually true that “spice” use was contributory to so many deaths, there
clearly should be a corrective action plan to address the problem of spice use. As noted above, the
mentally ill are particularly susceptible to the psychotogenic effects of “spice,” which puts them at risk
of other untoward outcomes such as suicide and failure to seek proper medical attention. They are also
at high risk of use. Given the medical, mental health, and custodial aspects of this problem, all have a
role in the corrective action.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 44 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                  Page 43


It is also highly concerning that in one case there was a very high level of a psychotropic medication in
the deceased’s post-mortem blood sample and this was not even discussed.

None of these death reviews were adequate.

Death Review 1

The post-mortem olanzapine level was 6-15 times therapeutic. This was not discussed. The review
mentioned spice as possible cause of death, but there is no discussion of what evidence there was for
spice use (there were no synthetic cannabinoids noted on the toxicology report), how he got it, or how it
contributed to his death.

This case called for further review of the above. Based on the current findings, corrective action with
respect to spice use and availability on the units and elevated olanzapine level were indicated.

Death Review 2

The review mentioned spice as possible cause of death, but there is no discussion of what evidence
there was for spice use (there were no synthetic cannabinoids noted on the toxicology report), how he
got it, or how it contributed to his death.

This case called for further review of the above. Based on the current findings, corrective action with
respect to spice use and availability on the units was indicated.

Death Review 3

The review mentioned spice as possible cause of death, but there is no discussion of what evidence
there was for spice use (there were no synthetic cannabinoids noted on the toxicology report), how he
got it, or how it contributed to his choking death.

This case called for further review of the above. Based on the current findings, corrective action with
respect to spice use and availability on the units was indicated.

Death Review 4

The review mentioned spice as possible cause of death, but there is no discussion of what evidence
there was for spice use (there were no synthetic cannabinoids noted on the toxicology report), how he
got it, or how it contributed to his drowning death. Of note, there were no toxicology results so
whether other drugs may have contributed to death is unknown; it is not clear why there were no such
results, which should have been addressed in the review.

This case called for further review of the above. Based on the current findings, corrective action with
respect to spice use and availability on the units was indicated.

Death Review 5

The review mentioned spice as possible cause of death, but there is no discussion of how he got spice or
how it contributed to his choking death.

This case called for further review of the above. Based on the current findings, corrective action with
respect to spice use and availability on the units was indicated.
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 45 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                   Page 44


Mental Health Staffing
Mental health staffing at EMCF is insufficient to provide adequate services, which has been recognized
by MDOC. During the December 2017 MDOC Clinical Contract Compliance Review Report, Warden
Shaw “added that additional mental health staff may be needed in order to accomplish the mental
health mission at EMCF.” (Cent-Dockery-035552). The report admits that not every Unit 3 patient is able
to attend groups due to understaffing (Cent-Dockery-Elec-035577). Even more broadly, also in
reference to HU-3 (the EMCF residential mental health unit), the MDOC auditors noted that “[s]taffing
was not sufficient to ensure that all patients have access to intensive services including individual and
group therapy due to vacancies and the number of MHPs allocated to the facility” (Cent-Dockery-Elec-
035575).

The December 2017 MDOC Clinical Contract Compliance Review Report states, “[g]iven the plan to open
a new Acute Mental Health Unit and to increase programming in Unit 3 at EMCF, staffing levels require
further review as there is an expected increase in the number of LOC D’s and LOC E’s at this facility”
(Cent-Dockery-Elec-035556) and includes a recommendation that “[o]ngoing analysis of the mental
health staffing at EMCF is needed as part of the planning for the expansion of inpatient/residential
mental health services at that site” (Cent-Dockery-Elec-035557). Presumably, these were referring to
the ACU. There was no evidence of any additional staffing being provided or such analysis being
conducted.

There is no director of mental health at EMCF. A Centurion central office psychologist is filling in in this
capacity and supervises all the Centurion MHPs.

The psychiatrist, who had only started at EMCF a few months before, reported that in addition to his
full-time position, there were 3.5 to 3.75 PNP positions. He reported that all were assigned
geographically to different units with the psychiatrist covering the ACU an infirmary as well as another
unit. However, record review demonstrated that patients were frequently seen by several different
psychiatric prescribers. This lack of continuity undermines quality of care; this is worsened by the fact
that psychiatric prescriber notes virtually never indicate a plan for potential future changes so that there
is no consistent direction to psychotropic prescribing in those cases where different prescribers treat the
same patient.

Review of the staffing rosters is similar to this report, though the PNP staffing was reported to be 3.25
positions. Monthly provider schedules from August and September 2018 are consistent with the
staffing rosters. The schedules show some evening and weekend coverage by the PNPs, but it is hit or
miss. Recently, about half of weekend days and a little more than half of evenings have a PNP on duty.

There are six mental health professional positions and the staffing from September 2018 shows 6.4
filled. The MHPs work day shift on weekdays. There are also two activity therapists and both positions
are filled; their schedule was not reported. The mental health provider schedules show that each of the
MHPs are assigned to units, as reported by the psychiatrist. There is one assigned to each of the
following units: HU-1, HU-2, HU-4, HU-5, and HU-6. There are two assigned to HU-3, again consistent
with the report psychiatrist. The ACU is not noted on the schedule but the MHP covering HU-3C he
reportedly also covers the ACU. That leaves the other HU-3 MHP three pods to cover.

The psychiatrist also told me that an additional staff member was needed in order to properly run the
ACU. The MHP assigned to HU-3C is also responsible for the ACU. This is a completely unreasonable
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 46 of 158
November 30, 2018                    Gage EMCF Supplemental Report                              Page 45


caseload for one person. There is absolutely no way that a single MHP can provide adequate services to
all of the patients on HU-3C, who are the most acute other than those in the infirmary, and on the ACU
where the most intensive services are supposed to be offered.

Similarly, there is only one MHP assigned to serve both HU-3A and HU-3B. This is an even more
unreasonable caseload.

There is one secretary for all mental health staff.

MTC staff provides some case managers who do some groups but do not conduct treatment groups.
There was no evidence of those patients in HU-3 receiving such services in the medical records I
reviewed. The psychiatrist was uncertain if they provided any services on HU-3.

Centurion quality management data on employee training shows that those employees reviewed only
had required training about 50% of the time (e.g., June 2018).

Case Loads
Per the December 2017 MDOC Clinical Contract Compliance Review Report, the average daily
population at EMCF in 2017 was 1234, a 6.4% increase over the 2016 ADP of 1160. In 2017, 1099
inmates, or 89% of the total population were on the mental health caseload, a 4% increase over 2016
statistics. In 2017, 96% of the inmates on the mental health caseload were prescribed psychotropic
medications (Cent-Dokery-Elec-035559).

The December 2017 MDOC Clinical Contract Compliance Review Report found that the average caseload
for mental health professionals (MHPs) at EMCF was 177:1. Cent-Dockery-Elec-035556. This caseload
average does not include “the required interventions based on the identified LOC codes.”

The same report showed that as of December 2017, 40 inmates held at EMCF were designated either
LOC-D or LOC-E, the designations used for the most seriously mentally ill inmates in MDOC custody.
“According to policy, those with LOC-D and LOC-E codes should be housed at EMCF whenever possible.
Reviewers were informed by on-site staff that due to a psychiatrist vacancy at EMCF, MDOC leadership
directed that these patients were to be rerouted to MSP” (Cent-Dockery-Elec-0355560). Presumably,
this is no longer necessary with the psychiatrist position now filled.

Review of the 10-15-18 Mental Health Caseload Log reveals the following. For the two MHPs primarily
serving HU-3, Giles and Cameron, their caseloads on HU-3 are 112 and 104 respectively. Another 14
patients were assigned to other MHPs but this may be an error in the data related to MHP coverage or
patient transfers. Giles also serves the ACU and another 7 patients were assigned to him there.
Cameron had one assigned as well, perhaps also an error in the data. While this number is somewhat
lower than the average MHP caseload, these are the units designated to house the seriously mentally ill.
These are unreasonably high caseloads. Just an hour monthly meeting with each patient would take
over half the available time. There is simply no way for an MHP with these caseloads to provide
individual and group therapy, crisis response, intake, assessment, treatment team planning, and case
management services to this number of patients. For such settings, caseloads should be on the order of
1:30.

Psychiatric coverage for HU-3 is also unreasonable. The one EMCF psychiatrist has 189 patients on HU-3
(PNPs are reported to have another 9, also perhaps a data error) and another 8 on the ACU. This does
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 47 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                 Page 46


not include responsibilities for the infirmary (where the psychiatrist frequently sees patients),
administration, or clinical oversight. While this is a reasonable outpatient caseload (even up to 300
would be reasonable), it is not a reasonable residential mental health unit caseload where many
patients require near or beyond hospital-level services. About 1:100 is a reasonable caseload.

Recommendations
The general recommendations of improvements to bring EMCF mental health services to the point
where they do not present a risk of serious harm to the patients it serves map onto the areas of
deficiency laid out in the Executive Summary and addressed in the body of this supplemental report, my
previous report, and in testimony. The following list is not meant to be exhaustive, but rather points out
high priority areas that must be addressed via effective policies implemented by adequate staff whose
performance is subject to a comprehensive quality improvement system:

    1. There must be an adequate intake process. While EMCF does not conduct intakes for patients
       new to MDOC, it is the identified site for treating the seriously mentally ill. As such, there
       should be a presumption that patients coming into EMCF may present emergent or urgent
       mental health needs. While it is reasonable for nurses to conduct screenings of those few
       patients coming into EMCF without a current identified mental health problem (i.e., level of care
       A), the nurse screening must be more robust than the current extremely limited intake. It must
       be sufficient to detect potential routine needs in the level of care A population but, more
       importantly, must be able to detect potential urgent or emergent needs as mental health staff
       may not be able to see patients when they enter the facility. Mental health staff should see all
       patients identified as having emergent needs within four hours and urgent needs within one
       working day. Mental health staff should also screen all patients level of care B and above. This
       screening should include a record review in order to determine if a thorough assessment has
       been done. It must also be sufficient to detect any significant change in patients’ clinical status
       and detect any urgent or emergency problems the nurse screening may have missed. The
       intake screening process must also include ready access to psychiatric prescribers in case
       emergent medications are needed. Routine referral to psychiatry should be seen within two
       weeks.
    2. All patients receiving mental health services need a thorough assessment that consists of, at a
       minimum, a chief complaint, history of present illness (including current problems and
       treatment), pertinent medical history, psychiatric history (including hospitalizations, treatment
       received, and response to treatment), substance abuse history, social and family history
       (including a developmental and trauma history), laboratory studies, results of any specialized
       testing, a mental status examination, a diagnosis, and a case formulation (discussion of the
       patient’s problems and their impact). Treatment plans need to be based on the assessment and
       consist of a list of problems with associated long-term goals, short-term goals with objective
       targets of treatment (essentially, the immediate steps towards the long-term goals), specific
       interventions for achieving each short-term goal (including the assigned staff member and
       frequency of intervention), and a medication plan. For patients in specialized units, such as the
       ACU, discharge criteria should also be included.
    3. There must be meaningful and available crisis response. Prior to any planned use of force on a
       mentally ill inmate, mental health staff must make a reasonable attempt at de-escalation. There
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 48 of 158
November 30, 2018                    Gage EMCF Supplemental Report                                 Page 47


         must be more availability of after-hours crisis response, which could include referral to off-site
         services. There must also be crisis plans for patients in serious crisis or having repeated crises,
         to include prompt and regular follow-up to assure resolution of the crisis.
   4.    Limit the placement of seriously mentally ill in restrictive settings. For those few patients who
         need more restrictive settings and do not qualify for hospital-level services, services (including
         group and/or individual therapy) must be delivered in sufficient dosages to those in restrictive
         settings. Other systems around the country have developed treatment units run jointly by
         custodial and mental health staff that have proven to be effective in treating those patients who
         are too ill to be placed in segregation, but whose behavior poses a security risk. Development of
         such a unit at EMCF should be a priority.
   5.    There must be a substantial increase in the availability of group and individual therapy. It is
         well-established that medications alone are insufficient to treat the seriously mentally ill. These
         treatments should emphasize structured treatment, including psychosocial rehabilitation for the
         seriously mentally ill (primarily groups), group and individual treatment of mood disorders, and
         trauma-informed group and individual treatment of patients with recurrent self-harm.
         Treatments should be evidence-based and developed based on an assessment of the needs of
         the overall EMCF population.
   6.    Establish stricter monitoring and/or standards for psychiatric prescribing are needed, including
         medication dosing, medication monitoring, and appropriate prescription of antipsychotics.
         There must also be a due process procedure developed for long-term involuntary
         antipsychotics.
   7.    Improve the suicide prevention program. There must be provision for random 15-minute checks
         as well as 1:1 monitoring. The infirmary cells used for watch must be fully suicide resistant;
         vision into cells must be assured. HU-3 and HU-5 must be made more suicide resistant. Means
         restriction must be assured; at the same time, only those means needed to be limited based on
         a suicide risk assessment should be used for a particular patient. Adequate suicide risk
         assessments must be conducted and treatment and crisis plans based on these assessments.
   8.    Develop mechanisms for mental health to collaborate with custody on placement. Absent
         unusual circumstances, no mentally ill patient should be removed from a mental health unit
         without mental health authorization and no inmate should be placed in a mental health unit
         without an assessment of need by mental health staff. This may necessitate the development of
         mental health services in more restrictive settings; if so, these settings should provide for 10
         hours of structured treatment and programming and 10 hours of unstructured out of cell time
         weekly.
   9.    Mental health staff must be meaningfully involved in de-escalation efforts before planned uses
         of force with the seriously mentally ill. Mental health staff must cease opining at the time of
         crisis that a behavior is not the result of mental illness and instead must render opinions
         regarding whether restrictive housing or a particular form of use of force is contraindicated.
   10.   There must be access to hospital-level care for the seriously mentally ill, at least for those
         meeting civil commitment criteria.
   11.   Quality management must be much more robust. It must address: characterization of the
         population and its clinical needs, access to care, caseloads, patient encounters (treatment
         dosage), psychotropic medication prescribing practices, involuntary medications, use of force on
         the mentally ill, suicide and self-harm, length of stay, timeliness of response to referrals and
  Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 49 of 158
November 30, 2018                   Gage EMCF Supplemental Report                                    Page 48


       patient requests for services, completion and adequacy of essential functions (e.g., intake,
       assessment, treatment planning, crisis response and follow-up), and clinical oversight that is
       more than just peer review.
   12. There must be a staffing plan that is based on a careful analysis of the needs of the patient
       population.
   13. Residential mental health units must be developed into more therapeutic settings with more
       structured activities and greater staff presence on the units.
   14. Mental health staff should be involved in the disciplinary process to help ensure that patients
       are not punished for behavior that is the product of mental illness, that any disciplinary sanction
       is not clinically contraindicated, and that a timely clinical contact follows disciplinary offenses so
       the underlying behavior can be assessed and treated.



Respectfully submitted,




Bruce C. Gage, M.D.
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 50 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 51 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 52 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 53 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 54 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 55 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 56 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 57 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 58 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 59 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 60 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 61 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 62 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 63 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 64 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 65 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 66 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 67 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 68 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 69 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 70 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 71 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 72 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 73 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 74 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 75 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 76 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 77 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 78 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 79 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 80 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 81 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 82 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 83 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 84 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 85 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 86 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 87 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 88 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 89 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 90 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 91 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 92 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 93 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 94 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 95 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 96 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 97 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 98 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 99 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 100 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 101 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 102 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 103 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 104 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 105 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 106 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 107 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 108 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 109 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 110 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 111 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 112 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 113 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 114 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 115 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 116 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 117 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 118 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 119 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 120 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 121 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 122 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 123 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 124 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 125 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 126 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 127 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 128 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 129 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 130 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 131 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 132 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 133 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 134 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 135 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 136 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 137 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 138 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 139 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 140 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 141 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 142 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 143 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 144 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 145 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 146 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 147 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 148 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 149 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 150 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 151 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 152 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 153 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 154 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 155 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 156 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 157 of 158
Case 3:13-cv-00326-WHB-JCG Document 807-2 Filed 12/04/18 Page 158 of 158
